Exhibit 10.4

EXECUTION VERSION

 

 

 

SECURITY AGREEMENT

dated as of March 7, 2011

among

CHINOS ACQUISITION CORPORATION,

which on the Closing Date shall be merged with and into

J. CREW GROUP, INC.,

with J. Crew Group, Inc. surviving such merger as the Borrower,

CHINOS INTERMEDIATE HOLDINGS B, INC.

as Holdings,

THE SUBSIDIARY GUARANTORS PARTY HERETO FROM TIME TO TIME,

and

BANK OF AMERICA, N.A.,

as Collateral Agent

 

 

 

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I Definitions

     1   

Section 1.01.

   Credit Agreement      1   

Section 1.02.

   Other Defined Terms      2   

ARTICLE II Pledge of Securities

     7   

Section 2.01.

   Pledge      7   

Section 2.02.

   Delivery of the Pledged Collateral      8   

Section 2.03.

   Representations, Warranties and Covenants      9   

Section 2.04.

   Certification of Limited Liability Company and Limited Partnership Interests
     11   

Section 2.05.

   Registration in Nominee Name; Denominations      11   

Section 2.06.

   Voting Rights; Dividends and Interest      11   

Section 2.07.

   Collateral Agent Not a Partner or Limited Liability Company Member      13   

ARTICLE III Security Interests in Personal Property

     14   

Section 3.01.

   Security Interest      14   

Section 3.02.

   Representations and Warranties      16   

Section 3.03.

   Covenants      19   

Section 3.04.

   Other Actions      21   

ARTICLE IV Special Provisions Concerning IP Collateral

     22   

Section 4.01.

   Grant of License to Use Intellectual Property      22   

Section 4.02.

   Protection of Collateral Agent’s Security      23   

ARTICLE V Remedies

     25   

Section 5.01.

   Remedies Upon Default      25   

Section 5.02.

   Application of Proceeds      28   

ARTICLE VI Indemnity, Subrogation and Subordination

     28   

ARTICLE VII Miscellaneous

     28   

Section 7.01.

   Notices      29   

Section 7.02.

   Waivers; Amendment      29   

Section 7.03.

   Collateral Agent’s Fees and Expenses; Indemnification      30   

Section 7.04.

   Successors and Assigns      31   

Section 7.05.

   Survival of Agreement      31   

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 7.06.

   Counterparts; Effectiveness; Several Agreement      31   

Section 7.07.

   Severability      32   

Section 7.08.

   Right of Set Off      32   

Section 7.09.

   GOVERNING LAW      32   

Section 7.10.

   WAIVER OF RIGHT TO TRIAL BY JURY      33   

Section 7.11.

   Headings      33   

Section 7.12.

   Security Interest Absolute      33   

Section 7.13.

   Termination or Release      34   

Section 7.14.

   Additional Restricted Subsidiaries      34   

Section 7.15.

   Collateral Agent Appointed Attorney-in-Fact      35   

Section 7.16.

   General Authority of the Collateral Agent      36   

Section 7.17.

   Collateral Agent’s Duties      36   

Section 7.18.

   Recourse; Limited Obligations      36   

Section 7.19.

   Mortgages      36   

Section 7.20

   Intercreditor Agreement      37   

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I    —      Subsidiary Guarantors Schedule II    —      Pledged Equity;
Pledged Debt Schedule III    —      Commercial Tort Claims Schedule IV    —     
UCC Filing Offices

EXHIBITS

 

Exhibit I    —      Form of Security Agreement Supplement Exhibit II    —     
Form of Perfection Certificate Exhibit III    —      Form of Trademark Security
Agreement Exhibit IV    —      Form of Patent Security Agreement Exhibit V   
—      Form of Copyright Security Agreement

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

This SECURITY AGREEMENT, dated as of March 7, 2011 (this “Agreement”), among
CHINOS ACQUISITION CORPORATION, a Delaware corporation (which on the Closing
Date shall be merged with and into J. CREW GROUP, INC., a Delaware corporation
(the “Company”), with the Company surviving such merger as the Borrower (the
“Borrower”)), CHINOS INTERMEDIATE HOLDINGS B, INC., a Delaware corporation
(“Holdings”), the Subsidiary Guarantors set forth on Schedule I hereto and BANK
OF AMERICA, N.A., as Collateral Agent for the Secured Parties (as defined
below).

Reference is made to the Credit Agreement, dated as of March 7, 2011 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, Holdings, the
Lenders party thereto from time to time and Bank of America, N.A., as
Administrative Agent for the Lenders and Collateral Agent, for the Secured
Parties.

The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement, the Hedge Banks have agreed to
enter into and/or maintain one or more Secured Hedge Agreements and the Cash
Management Banks have agreed to enter into and/or maintain Cash Management
Services, on the terms and conditions set forth in the Credit Agreement, in such
Secured Hedge Agreements and in such Cash Management Services, as applicable.
The obligations of the Lenders to extend such credit, the obligation of the
Hedge Banks to enter into and/or maintain such Secured Hedge Agreements and the
obligation of the Cash Management Banks to enter into and/or maintain such Cash
Management Services, are, in each case, conditioned upon, among other things,
the execution and delivery of this Agreement by each Grantor (as defined below).
The Grantors are affiliates of one another, will derive substantial direct and
indirect benefits from (i) the extensions of credit to the Borrower pursuant to
the Credit Agreement, (ii) the entering into and/or maintaining by the Hedge
Banks of Secured Hedge Agreements with the Borrower and/or one or more of its
Restricted Subsidiaries, and (iii) the entering into and/or maintaining by the
Cash Management Banks of Cash Management Services with the Borrower and/or one
or more of its Restricted Subsidiaries, and are willing to execute and deliver
this Agreement in order to induce the Lenders to extend such credit, the Hedge
Banks to enter into and/or maintain such Secured Hedge Agreements and the Cash
Management Banks to enter into and/or maintain such Cash Management Services.
The ABL Intercreditor Agreement governs the relative rights and priorities of
the Secured Parties and the ABL Secured Parties (as defined below) in respect of
the Term Priority Collateral (as defined below) and the ABL Priority Collateral
(as defined below) (and with respect to certain other matters as described
therein). Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01. Credit Agreement.

(a) Capitalized terms used in this Agreement, including the preamble and
introductory paragraphs hereto, and not otherwise defined herein have the
meanings specified in the Credit Agreement.

 

  - 1 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

(b) Unless otherwise defined in this Agreement or in the Credit Agreement, terms
defined in Article 8 or 9 of the UCC (as defined below) are used in this
Agreement as such terms are defined in such Article 8 or 9.

(c) The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.

Section 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABL Agent” has the meaning assigned that term in the ABL Intercreditor
Agreement.

“ABL Documents” has the meaning assigned that term in the ABL Intercreditor
Agreement.

“ABL Priority Collateral” shall have the meaning assigned that term in the ABL
Intercreditor Agreement.

“ABL Secured Parties” has the meaning assigned that term in the ABL
Intercreditor Agreement.

“Accommodation Payment” has the meaning assigned to such term in Article VI.

“Account(s)” means “accounts” as defined in Section 9-102 of the UCC, and also
means a right to payment of a monetary obligation, whether or not earned by
performance, (a) for property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of, (b) for services rendered or to be rendered,
or (c) arising out of the use of a credit or charge card or information
contained on or for use with the card.

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“After-Acquired Intellectual Property” has the meaning assigned to such term in
Section 4.02(f).

“Agreement” has the meaning assigned to such term in the introductory paragraph
hereto.

“Allocable Amount” has the meaning assigned to such term in Article VI.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

“Bankruptcy Event of Default” means any Event of Default under Sections 8.01(f)
of the Credit Agreement.

“Blue Sky Laws” has the meaning assigned to such term in Section 5.01.

“Borrower” has the meaning assigned to such term in the introductory paragraph
to this Agreement.

 

  - 2 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

“Closing Date Grantor” has the meaning assigned to such term in Section 2.02 of
this Agreement.

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

“Collateral Account” means any Cash Collateral Account (as defined in the Credit
Agreement), which cash collateral account shall be maintained with the
Collateral Agent for the benefit of the relevant Secured Parties.

“Company” has the meaning assigned to such term in the preliminary statement
hereto.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

“Copyrights” means all of the following now owned or hereafter acquired by or
assigned to any Grantor: (a) all copyright rights in any work subject to the
copyright laws of the United States or any other country, whether as author,
assignee, transferee or otherwise, whether registered or unregistered and
whether published or unpublished, (b) all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, recordings, supplemental registrations and pending
applications for registration in the United States Copyright Office, including
those listed on Schedule 7(c) to the Perfection Certificate and all: (i) rights
and privileges arising under applicable Law with respect to such Grantor’s use
of such copyrights, (ii) reissues, renewals, and extensions thereof and
amendments thereto, (iii) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Discharge of ABL Obligations” has the meaning assigned to such term in the ABL
Intercreditor Agreement.

“Domain Names” means all Internet domain names and associated URL addresses in
or to which any Grantor now or hereafter has any right, title or interest.

“Equipment” shall mean (x) any “equipment” as such term is defined in Article 9
of the UCC and in any event, shall include, but shall not be limited to, all
machinery, equipment,

 

  - 3 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

furnishings, appliances, furniture, fixtures, tools, and vehicles now or
hereafter owned by any Grantor in each case, regardless of whether characterized
as equipment under the UCC and (y) and any and all additions, substitutions and
replacements of any of the foregoing and all accessions thereto, wherever
located, whether or not at any time of determination incorporated or installed
therein or attached thereto, and all replacements therefore, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto.

“Excluded Equity Interests” has the meaning assigned to such term in
Section 2.01 of this Agreement.

“Excluded Property” has the meaning assigned to such term in Section 3.01 of
this Agreement.

“General Intangibles” has the meaning provided in Article 9 of the UCC and shall
in any event include all choses in action and causes of action and all other
intangible personal property of every kind and nature (other than Accounts) now
owned or hereafter acquired by any Grantor, as the case may be, including
corporate or other business records, indemnification claims, contract rights
(including rights under leases, whether entered into as lessor or lessee, Swap
Contracts and other agreements), goodwill, registrations, franchises, tax refund
claims and any letter of credit, guarantee, claim, security interest or other
security held by or granted to any Grantor.

“Grant of Security Interest” means a Grant of Security Interest in certain IP
Collateral in the form of Exhibit III, IV or V attached hereto.

“Grantor” means the Borrower and each Guarantor.

“Holdings” has the meaning assigned to such term in the preliminary statement
hereto.

“Inactive Subsidiaries” has the meaning assigned to such term in Section 3.02(f)
of this Agreement.

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned, licensed or hereafter acquired by any Grantor,
including: inventions, designs, Patents, Copyrights, Licenses, Trademarks,
Domain Names, trade secrets, confidential or proprietary technical and business
information, know how, show how or other data or information, software,
databases, all other proprietary information and all embodiments or fixations
thereof and related documentation, registrations and all additions, improvements
and accessions to, and books and records describing or used in connection with,
any of the foregoing.

“IP Collateral” means the Collateral consisting of Intellectual Property.

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement granting rights under Intellectual
Property to which any Grantor is a party.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to develop, commercialize, import, make,
have made, offer for sale, use or

 

  - 4 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

sell any invention on which a Patent, now or hereafter owned by any Grantor or
that any Grantor otherwise has the right to license, is in existence, or
granting to any Grantor any such right with respect to any invention on which a
Patent, now or hereafter owned by any third party, is in existence, and all
rights of any Grantor under any such agreement.

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule 7(a) to the
Perfection Certificate, and (b) all (i) rights and privileges arising under
applicable Law with respect to such Grantor’s use of any patents,
(ii) inventions and improvements described and claimed therein, (iii) reissues,
divisions, continuations, renewals, extensions and continuations-in-part thereof
and amendments thereto, (iv) income, fees, royalties, damages, claims and
payments now or hereafter due and/or payable with respect to any of the
foregoing including damages and payments for past, present or future
infringements thereof, (v) rights corresponding thereto throughout the world and
(vi) rights to sue for past, present or future infringements thereof.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of the
Borrower.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

“Pledged Securities” means any Promissory Notes, stock certificates, unit
certificates, limited or unlimited liability membership certificates or other
Securities or Instruments now or hereafter included in the Pledged Collateral,
including all Pledged Equity, Pledged Debt and all other certificates,
instruments or other documents representing or evidencing any Pledged
Collateral.

“Secured Obligations” means the “Obligations” as defined in the Credit
Agreement; it being acknowledged and agreed that the term “Secured Obligations”
as used herein shall include each extension of credit under the Credit Agreement
and all obligations of the Loan Parties and their respective Subsidiaries which
arise under the Loan Documents (including the Guaranty) or with respect to
Obligations in respect of Secured Hedge Agreements or Cash Management
Obligations, in each case, whether outstanding on the date of this Agreement or
extended or arising from time to time after the date of this Agreement.

“Secured Parties” has the meaning provided in the Credit Agreement.

“Securities Act” has the meaning assigned to such term in Section 5.01.

 

  - 5 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

“Security” means a “security” as such term is defined in Article 8 of the UCC
and, in any event, shall include any stock, shares, partnership interests,
voting trust certificates, certificates of interest or participation in any
profit sharing agreement or arrangement, options, warrants, bonds, debentures,
notes, or other evidences of indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.

“Security Agreement Supplement” means an instrument substantially in the form of
Exhibit I hereto.

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

“Term Priority Collateral” has the meaning assigned that term in the ABL
Intercreditor Agreement.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement (not
including vendor or distribution agreements that allow incidental use of
intellectual property rights in connection with the sale or distribution of such
products or services).

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, the goodwill of the business symbolized thereby or
associated therewith, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof, including those listed on Schedule 7(b) to the Perfection
Certificate, (b) all rights and privileges arising under applicable Law with
respect to such Grantor’s use of any trademarks, (c) all extensions and renewals
thereof and amendments thereto, (d) all income, fees, royalties, damages and
payments now and hereafter due and/or payable with respect to any of the
foregoing, including damages, claims and payments for past, present or future
infringements thereof, (e) all rights corresponding thereto throughout the world
and (f) all rights to sue for past, present and future infringements or
dilutions thereof or other injuries thereto.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if by reason of mandatory provisions of law,
perfection, or the effect of perfection or non-perfection or the priority of a
security interest in any Collateral or the availability of any remedy hereunder
is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or priority or availability
of such remedy, as the case may be.

 

  - 6 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

“UFCA” has the meaning assigned to such term in Article VI.

“UFTA” has the meaning assigned to such term in Article VI.

ARTICLE II

Pledge of Securities

Section 2.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Secured Obligations, each Grantor hereby assigns and
pledges to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, and hereby grants to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, a continuing security
interest in, all of such Grantor’s right, title and interest in, to and under
(a) (i) all Equity Interests held by it (including those Equity Interests listed
on Schedule II other than those of the Inactive Subsidiaries and of J. Crew
Japan, Ltd.) and (ii) any other Equity Interests obtained in the future by such
Grantor and the certificates representing all such Equity Interests (the
foregoing clauses (i) and (ii) collectively, the “Pledged Equity”), in each case
including all dividends, distributions, return of capital, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of the Pledged Equity and all
warrants, rights or options issued thereon or with respect thereto; provided
that the Pledged Equity shall not include (A) more than 65% of the issued and
outstanding Equity Interests of (x) each Subsidiary that is a Foreign Subsidiary
that is directly owned by the Borrower or by any Subsidiary Guarantor and
(y) each Subsidiary that is a Domestic Subsidiary that is directly owned by the
Borrower or by any Subsidiary Guarantor and that is a disregarded entity for
United States Federal income tax purposes substantially all of the assets of
which consist of Equity Interests in one or more Foreign Subsidiaries, (B) any
Equity Interest of any Person (other than a Wholly-Owned Subsidiary), to the
extent not permitted or restricted by the terms of such Person’s organizational
or joint venture documents or other agreements with holders of such Equity
Interests, (C) any Equity Interest if, to the extent and for so long as the
pledge of such Equity Interest hereunder is prohibited by any applicable Law
(other than to the extent that any such prohibition would be rendered
ineffective pursuant to the UCC or any other applicable Law); provided that such
Equity Interest shall cease to be an Excluded Equity Interest at such time as
such prohibition ceases to be in effect, (D) any Equity Interest that the
Borrower and the Administrative Agent shall have agreed in writing to treat as
an Excluded Equity Interest for purposes hereof on account of the cost of
pledging such Equity Interest hereunder (including any material adverse tax
consequences to Holdings and its Affiliates resulting therefrom) being excessive
in view of the benefits to be obtained by the Secured Parties therefrom (any
Equity Interests excluded pursuant to clauses (A) through (D) above, the
“Excluded Equity Interests”); (b)(i) the Promissory Notes and any Instruments
evidencing indebtedness owned by it (including those listed opposite the name of
such Grantor on Schedule II) and (ii) any Promissory Notes and Instruments
evidencing indebtedness obtained in the future by such Grantor (the foregoing
clauses (i) and (ii) collectively, the “Pledged Debt”), in each case including
all interest, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
Pledged

 

  - 7 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

Debt; (c) all other property that may be delivered to and held by the Collateral
Agent pursuant to the terms of this Section 2.01; (d) subject to Section 2.06,
all payments of principal or interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of, in exchange for or upon the conversion of, and all other Proceeds
received in respect of, the securities referred to in clauses (a), (b) and
(c) above; (e) subject to Section 2.06, all rights and privileges of such
Grantor with respect to the securities and other property referred to in
clauses (a), (b), (c) and (d) above; and (f) all Proceeds of, and Security
Entitlements in respect of, any of the foregoing (the items referred to in
clauses (a) through (f) above being collectively referred to as the “Pledged
Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

Section 2.02. Delivery of the Pledged Collateral.

(a) On the Closing Date (in the case of any Grantor that grants a Lien on any of
its assets hereunder on the Closing Date (each, including, for the avoidance of
doubt, the Company, a “Closing Date Grantor”)) or on the date on which it signs
and delivers its first Security Agreement Supplement (in the case of any other
Grantor), each Grantor shall deliver or cause to be delivered to the Collateral
Agent, for the benefit of the applicable Secured Parties, any and all Pledged
Securities (other than any Uncertificated Securities, but only for so long as
such Securities remain uncertificated); provided that Promissory Notes and
Instruments evidencing Indebtedness shall only be so required to be delivered to
the extent required pursuant to paragraph (b) of this Section 2.02. Thereafter,
whenever such Grantor acquires any other Pledged Security (other than any
Uncertificated Securities, but only for so long as such Securities remain
uncertificated), such Grantor shall promptly deliver or cause to be delivered to
the Collateral Agent such Pledged Security as Collateral; provided that
Promissory Notes and Instruments evidencing Indebtedness shall only be so
required to be delivered to the extent required pursuant to paragraph (b) of
this Section 2.02.

(b) As promptly as practicable (and in any event within thirty (30) days after
receipt by Grantor (or such longer period as the Administrative Agent may agree
in its reasonable discretion)), each Grantor will cause any Indebtedness for
borrowed money having an aggregate principal amount equal to or in excess of
$5,000,000 owed to such Grantor by any Person (other than a Loan Party) to be
evidenced by a duly executed Promissory Note that is pledged and delivered to
the Collateral Agent, for the benefit of the Secured Parties, pursuant to the
terms hereof.

(c) Upon delivery to the Collateral Agent, (i) any certificate or promissory
note representing Pledged Collateral shall be accompanied by undated stock or
note powers, as applicable, duly executed in blank or other undated instruments
of transfer duly-executed in blank reasonably satisfactory to the Collateral
Agent and by such other instruments and documents as the Collateral Agent may
reasonably request and (ii) all other property comprising part of the Pledged
Collateral shall be accompanied by such instruments and documents as the
Collateral Agent may reasonably request. Each delivery of Pledged Securities
shall be

 

  - 8 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

accompanied by a schedule describing such Pledged Securities, which schedule
shall be deemed to supplement Schedule II and be made a part hereof; provided
that failure to provide any such schedule hereto shall not affect the validity
of such pledge of such Pledged Securities. Each schedule so delivered shall
supplement any prior schedules so delivered.

(d) Notwithstanding the foregoing, to the extent that any Closing Date Grantor
does not or cannot deliver any Pledged Collateral (other than Pledged Collateral
consisting of the Equity Interests of the Borrower or any wholly-owned Domestic
Subsidiary of the Borrower) on the Closing Date, after the use of commercially
reasonable efforts to do so, such Closing Date Grantor shall not be required to
deliver such Pledged Collateral until the date that is ninety (90) days after
the Closing Date (or such longer period as the Administrative Agent may agree in
its reasonable discretion (or, subject to the ABL Intercreditor Agreement, to
the extent such Pledged Collateral constitutes ABL Priority Collateral, as the
ABL Agent may agree prior to the Discharge of ABL Obligations)).

(e) The assignment, pledge and security interest granted in Section 2.01 are
granted as security only and shall not subject the Collateral Agent or any other
Secured Party to, or in any way alter or modify, any obligation or liability of
any Grantor with respect to or arising out of the Pledged Collateral.

Section 2.03. Representations, Warranties and Covenants. Each Grantor, jointly
and severally, represents, warrants and covenants, as to itself and the other
Grantors, to and with the Collateral Agent, for the benefit of the Secured
Parties, that:

(a) Schedule II sets forth, as of the Closing Date and as of each date on which
a supplement to Schedule II is delivered pursuant to Section 2.02(c), a true and
correct list of (i) all the issued and outstanding units of each class of the
Equity Interests of the issuer thereof represented by the Pledged Equity
directly owned beneficially, or of record, by such Grantor specifying the issuer
and certificate number (if any) of, and the number and percentage of ownership
represented by, such Pledged Equity and (ii) all the Pledged Debt owned by such
Grantor (other than checks to be deposited in the ordinary course of business),
including all Promissory Notes and Instruments required to be pledged hereunder;

(b) the Pledged Equity issued by the Borrower, each other Grantor or their
respective Subsidiaries and the Pledged Debt (solely with respect to Pledged
Debt issued by a Person other than any Grantor or any of their respective
Subsidiaries, to the best of each Grantor’s knowledge) have been duly and
validly authorized and issued by the issuers thereof and (i) in the case of
Pledged Equity (other than Pledged Equity consisting of limited liability
company interests or partnership interests which, pursuant to the relevant
organizational or formation documents, cannot be fully paid and non-assessable),
are fully paid and nonassessable and (ii) in the case of Pledged Debt (solely
with respect to Pledged Debt issued by a Person other than any Grantor or any of
their respective Subsidiaries to the best of each Grantor’s knowledge), are
legal, valid and binding obligations of the issuers thereof, subject to
applicable Debtor Relief Laws and general principles of equity;

(c) Each of the Grantors (i) holds the Pledged Securities indicated on Schedule
II as owned by such Grantor free and clear of all Liens, other than (A) Liens
created by

 

  - 9 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

the Collateral Documents and, subject to the ABL Intercreditor Agreement, the
ABL Documents and (B) other Liens expressly permitted pursuant to Section 7.01
of the Credit Agreement, (ii) will make no assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Pledged Collateral, other than (A) Liens created by the Collateral
Documents and the ABL Documents, subject to the ABL Intercreditor Agreement, and
(B) other Liens expressly permitted pursuant to Section 7.01 of the Credit
Agreement, and (iii) will defend its title or interest thereto or therein
against any and all Liens (other than the Liens permitted pursuant to this
Section 2.03(c)), however arising, of all Persons whomsoever;

(d) except for (i) restrictions and limitations imposed by the Loan Documents or
securities laws generally or by Liens expressly permitted pursuant to
Section 7.01 of the Credit Agreement and (ii) in the case of Pledged Equity of
Persons that are not Subsidiaries, transfer restrictions that exist at the time
of acquisition of Equity Interests in such Persons, the Pledged Equity is and
will continue to be freely transferable and assignable, and none of the Pledged
Equity is or will be subject to any option, right of first refusal, shareholders
agreement, charter or by-law or other organizational document provisions or
contractual restriction of any nature that might prohibit, impair, delay or
otherwise affect in any manner material and adverse to the Secured Parties the
pledge of such Pledged Equity hereunder, the sale or disposition thereof
pursuant hereto or the exercise by the Collateral Agent of rights and remedies
hereunder;

(e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity and perfection
of the pledge effected hereby (other than such as have been obtained and are in
full force and effect);

(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Collateral Agent in accordance
with this Agreement, the Collateral Agent will (i) obtain a legal, valid and
first-priority (subject only to any nonconsensual Liens permitted pursuant to
Section 7.01 of the Credit Agreement and, subject to the ABL Intercreditor
Agreement, Liens granted to the ABL Agent pursuant to the ABL Documents or to
any other agent or trustee pursuant to any Permitted Refinancing of the Term
Facility) perfected lien upon and security interest in such Pledged Securities
as security for the payment and performance of the Secured Obligations,
(ii) have Control of such Pledged Securities and (iii) assuming that neither the
Collateral Agent nor any of the Secured Parties have “notice of an adverse
claim” (as defined in Section 8-105 of the UCC) with respect to such Pledged
Securities at the time such Pledged Securities are delivered to the Collateral
Agent, be a protected purchaser (within the meaning of Section 8-303 of the UCC)
thereof;

(h) the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Pledged Collateral as set forth herein; and

(i) subject to the terms of this Agreement and to the extent permitted by
applicable Law, each Grantor hereby agrees that upon the occurrence and during
the continuation of an Event of Default, it will comply with instructions of the
Collateral Agent with respect to the Equity Interests in such Grantor that
constitute Pledged Equity hereunder that are not certificated without further
consent by the applicable owner or holder of such Pledged Equity.

 

  - 10 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

Section 2.04. Certification of Limited Liability Company and Limited Partnership
Interests. Each Grantor acknowledges and agrees that, to the extent any interest
in any limited liability company or limited partnership controlled by any
Grantor and pledged under Section 2.01 is a “security” within the meaning of
Article 8 of the UCC and is governed by Article 8 of the UCC, such interest
shall be represented by a certificate. Each Grantor further acknowledges and
agrees that with respect to any interest in any limited liability company or
limited partnership controlled on or after the date hereof by such Grantor and
pledged hereunder that is not a “security” within the meaning of Article 8 of
the UCC, such Grantor shall at no time elect to treat any such interest as a
“security” within the meaning of Article 8 of the UCC, nor shall such interest
be represented by a certificate, unless such election and such interest is
thereafter represented by a certificate that is promptly delivered to the
Collateral Agent, subject to the ABL Intercreditor Agreement, pursuant to the
terms hereof.

Section 2.05. Registration in Nominee Name; Denominations. If an Event of
Default shall have occurred and be continuing and the Collateral Agent shall
have given the Borrower notice of its intent to exercise such rights, (a) the
Collateral Agent, on behalf of the Secured Parties, shall have the right (in its
sole and absolute discretion) to cause each of the Pledged Securities to be
transferred of record into the name of the Collateral Agent and (b) the
Collateral Agent shall have the right to exchange the certificates representing
Pledged Securities for certificates of smaller or larger denominations for any
purpose consistent with this Agreement; provided that, notwithstanding the
foregoing, if a Bankruptcy Event of Default shall have occurred and be
continuing, the Collateral Agent shall not be required to give the notice
referred to above in order to exercise the rights described above. Each Grantor
will promptly give to the Collateral Agent copies of any material notices
received by it with respect to Pledged Securities registered in the name of such
Grantor. Each Grantor will take any and all actions reasonably requested by the
Collateral Agent to facilitate compliance with this Section 2.05.

Section 2.06. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have notified the Borrower that the rights of the Grantors under this
Section 2.06 are being suspended:

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Securities or the rights
and remedies of any of the Collateral Agent or the other Secured Parties under
this Agreement, the Credit Agreement or any other Loan Document or the ability
of the Secured Parties to exercise the same.

(ii) The Collateral Agent shall promptly execute and deliver to each Grantor, or
cause to be executed and delivered to such Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request in

 

  - 11 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

writing for the purpose of enabling such Grantor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to subparagraph
(i) above, in each case as shall be specified in such request and be in form and
substance reasonably satisfactory to the Collateral Agent.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities, to the extent (and only to the extent) that
such dividends, interest, principal and other distributions are permitted by,
and otherwise paid or distributed in accordance with, the terms and conditions
of the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity or Pledged Debt, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent
and the other Secured Parties and shall be forthwith delivered to the Collateral
Agent in the same form as so received (with any necessary endorsement reasonably
requested by the Collateral Agent). So long as no Event of Default has occurred
and is continuing, the Collateral Agent shall promptly deliver to each Grantor
(at the expense of such Grantor) any Pledged Securities in its possession if
requested to be delivered to the issuer thereof in connection with any exchange
or redemption of such Pledged Securities.

(b) Upon the occurrence and during the continuance of any Event of Default,
after the Collateral Agent shall have notified the Borrower of the suspension of
the rights of the Grantors under Section 2.06(a), then all rights of any Grantor
to dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to Section 2.06(a)(iii) shall cease, and all such
rights shall thereupon become vested in the Collateral Agent, which shall have
the sole and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions. All dividends, interest, principal
or other distributions received by any Grantor contrary to the provisions of
this Section 2.06 shall be held in trust for the benefit of the Collateral Agent
and the other Secured Parties, shall be segregated from other property or funds
of such Grantor and shall be forthwith delivered to the Collateral Agent upon
demand in the same form as so received (with any necessary stock or note powers
and other instruments of transfer reasonably requested by the Collateral Agent).
Any and all money and other property paid over to or received by the Collateral
Agent pursuant to the provisions of this paragraph (b) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 5.02. After all Events of Default have been cured or
waived and the Borrower has delivered to the Collateral Agent a certificate to
such effect, the Collateral Agent shall promptly repay to each Grantor (without
interest) all dividends, interest, principal or other distributions that such
Grantor would otherwise be permitted to retain pursuant to the terms of
Section 2.06(a)(iii) in the absence of any such Event of Default and that remain
in such account,

 

  - 12 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

and such Grantor’s right to receive and retain any and all dividends, interest,
principal and other distributions paid on or distributed in respect of the
Pledged Securities shall be automatically reinstated.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Borrower of the suspension of the
rights of the Grantors under Section 2.06(a), then all rights of any Grantor to
exercise the voting and consensual rights and powers it is entitled to exercise
pursuant to Section 2.06(a)(i), and the obligations of the Collateral Agent
under Section 2.06(a)(ii), shall cease, and all such rights shall thereupon
become, subject to the rights of the ABL Agent under the ABL Intercreditor
Agreement, vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers; provided that, unless otherwise directed by the Required Lenders, the
Collateral Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived and the Borrower
has delivered to the Collateral Agent a certificate to such effect, each Grantor
shall have the exclusive right to exercise the voting and/or consensual rights
and powers that such Grantor would otherwise be entitled to exercise pursuant to
the terms of Section 2.06(a)(i), and the obligations of the Collateral Agent
under Section 2.06(a)(ii) shall be reinstated.

(d) Any notice given by the Collateral Agent to the Borrower suspending the
rights of the Grantors under this Section 2.06, (i) shall be given in writing,
(ii) may be given with respect to one or more of the Grantors at the same or
different times and (iii) may suspend the rights of the Grantors under
Sections 2.06(a)(i) or (iii) in part without suspending all such rights (as
specified by the Collateral Agent in its sole and absolute discretion) and
without waiving or otherwise affecting the Collateral Agent’s rights to give
additional notices from time to time suspending other rights so long as an Event
of Default has occurred and is continuing. Notwithstanding anything to the
contrary contained in Section 2.06(a), (b) or (c), if a Bankruptcy Event of
Default shall have occurred and be continuing, the Collateral Agent shall not be
required to give any notice referred to in said Sections in order to exercise
any of its rights described in such Sections, and the suspension of the rights
of each of the Grantors under each such Section shall be automatic upon the
occurrence of such Bankruptcy Event of Default.

Section 2.07. Collateral Agent Not a Partner or Limited Liability Company
Member. Nothing contained in this Agreement shall be construed to make the
Collateral Agent or any other Secured Party liable as a member of any limited
liability company or as a partner of any partnership and neither the Collateral
Agent nor any other Secured Party by virtue of this Agreement or otherwise
(except as referred to in the following sentence) shall have any of the duties,
obligations or liabilities of a member of any limited liability company or as a
partner in any partnership. The parties hereto expressly agree that, unless the
Collateral Agent shall become the absolute owner of Pledged Equity consisting of
a limited liability company interest or a partnership interest pursuant hereto,
this Agreement shall not be construed as creating a partnership or joint venture
among the Collateral Agent, any other Secured Party, any Grantor and/or any
other Person.

 

  - 13 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

ARTICLE III

Security Interests in Personal Property

Section 3.01. Security Interest.

(a) As security for the payment or performance, as the case may be, in full of
the Secured Obligations, each Grantor hereby grants to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest (the “Security Interest”) in, all of such Grantor’s right, title and
interest in, to or under any and all of the following assets and properties,
whether now owned or at any time hereafter acquired by such Grantor or in which
such Grantor now has or at any time in the future may acquire any right, title
or interest (collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Documents;

(iv) all Equipment;

(v) all General Intangibles;

(vi) all Instruments;

(vii) all Inventory;

(viii) all Investment Property:

(ix) all books and records pertaining to the Article 9 Collateral;

(x) all Goods and Fixtures;

(xi) all Money, cash, cash equivalents and Deposit Accounts;

(xii) all Letter-of-Credit Rights;

(xiii) all Commercial Tort Claims described on Schedule III from time to time;

(xiv) the Collateral Account, and all cash, Money, Securities and other
investments deposited therein;

(xv) all Supporting Obligations;

(xvi) all Security Entitlements in any or all of the foregoing;

(xvii) all Intellectual Property; and

 

  - 14 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

(xviii) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;

provided that “Collateral” shall not include any of the following assets or
property, each being an “Excluded Property”: (i) any “intent to use” trademark
application, solely during the period in which the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
trademark application under applicable federal law, after which period such
application shall be automatically subject to the security interest granted
herein and deemed to be included in the Collateral, (ii) the Excluded Equity
Interests, (iii) any specifically identified asset with respect to which the
Collateral Agent has confirmed in writing to the Grantors its reasonable
determination, in consultation with the Borrower, that the costs or other
consequences (including adverse tax consequences) of providing a security
interest is excessive in view of the practical benefits to be obtained by the
Secured Parties, (iv) any assets securing purchase money obligations or
Capitalized Lease Obligations permitted to be incurred under the Credit
Agreement, to the extent that the terms of the agreements relating to such Lien
prohibit the security interest under this Agreement from attaching to such
assets, (v) any particular asset, if the pledge thereof or the security interest
therein is prohibited by applicable Law other than to the extent such
prohibition is rendered ineffective under the UCC or other applicable Law
notwithstanding such prohibition, (vi) any rights of a Grantor arising under or
evidenced by any contract, lease, instrument, license or agreement to the extent
the pledges thereof and security interests therein are prohibited or restricted
by such contract, lease, instrument, license or other agreement, other than
Proceeds and receivables thereof, except to the extent (x) the pledge of such
rights is deemed effective under the UCC or other applicable Law or principle of
equity notwithstanding such prohibition or restriction, or (y) such prohibition
or restriction is deemed ineffective under the UCC or other applicable Law or
principle of equity, (vii) licenses and any other property and assets to the
extent that the Collateral Agent may not validly possess a security interest
therein under applicable Laws (including, without limitation, rules and
regulations of any Governmental Authority) to the extent such applicable Laws,
rules or regulations are not rendered ineffective by the UCC or other applicable
Law, or the pledge or creation of a security interest in which would require
governmental consent, approval, license or authorization (except that Proceeds
of dispositions thereof in accordance with applicable Law (including, without
limitation, rules and regulations of any Governmental Authority) shall
constitute Collateral), provided that Collateral shall include to the maximum
extent permitted by applicable Law all rights incident or appurtenant to such
licenses, property and assets (except to the extent any Lien on such asset in
favor of the Collateral Agent requires consent, approval or authorization from
any Governmental Authority) and the right to receive all Proceeds realized from
the sale, assignment or transfer of such licenses, property and assets, or
(viii) any governmental licenses or state or local franchises, charters and
authorizations, to the extent security interests in such licenses, franchises,
charters or authorizations are prohibited or restricted thereby (except to the
extent such prohibition or restriction is deemed ineffective under the UCC or
other applicable Law or principle of equity). Each Grantor shall, if requested
to do so by the Collateral Agent, use commercially reasonable efforts to obtain
any such required consent that is reasonably obtainable with respect to
Collateral described in clause (vi) above which the Collateral Agent reasonably
determines to be material.

 

  - 15 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any financing statements or continuation statements
(including fixture filings) with respect to the Article 9 Collateral or any part
thereof and amendments thereto that (i) describe the collateral covered thereby
in any manner that the Administrative Agent or Collateral Agent reasonably
determines is necessary or advisable to ensure the perfection of the security
interest in the Article 9 Collateral granted under this Agreement including
indicating the Collateral as all assets or all personal property of such Grantor
or words of similar effect and (ii) contain the information required by
Article 9 of the UCC of each applicable jurisdiction for the filing of any
financing statement or amendment, including (A) whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor and (B) in the case of a financing statement filed
as a fixture filing, a sufficient description of the real property to which such
Article 9 Collateral relates. Each Grantor agrees to provide such information to
the Collateral Agent promptly upon request.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

(d) Each Grantor hereby further authorizes the Collateral Agent to file a Grant
of Security Interest substantially in the form of Exhibit III, IV or V, as
applicable, covering relevant IP Collateral consisting of Patents (and Patents
for which applications are pending), registered Trademarks (and Trademarks for
which registration applications are pending) and registered Copyrights (and
Copyrights for which registration applications are pending) with the United
States Patent and Trademark Office or United States Copyright Office (or any
successor office), as applicable, and such other documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by such Grantor hereunder, without the
signature of such Grantor, and naming such Grantor, as debtor, and the
Collateral Agent, as secured party.

Section 3.02. Representations and Warranties. Each Grantor represents and
warrants, as to itself and the other Grantors, to the Collateral Agent and the
Secured Parties that:

(a) Each Grantor has good and valid rights (not subject to any Liens other than
Liens permitted by Section 7.01 of the Credit Agreement) and/or good or
marketable title in the Article 9 Collateral with respect to which it has
purported to grant a Security Interest hereunder (which rights and/or title, are
in any event, sufficient under Section 9-203 of the UCC), and has full power and
authority to grant to the Collateral Agent the Security Interest in such
Article 9 Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms of this Agreement, without the consent
or approval of any other Person other than any consent or approval that has been
obtained.

(b) The Perfection Certificate has been duly executed and delivered to the
Collateral Agent and the information set forth therein, including the exact
legal name of each Grantor and its jurisdiction of organization, taken as a
whole, is correct and complete in all material respects as of the Closing Date.
The UCC financing statements (including fixture filings, as applicable) prepared
by the Collateral Agent based upon the information provided to

 

  - 16 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

the Collateral Agent in the Perfection Certificate for filing in each
governmental, municipal or other office specified in Schedule IV of this
Agreement (or specified by notice from the applicable Grantor to the Collateral
Agent after the Closing Date in the case of filings, recordings or registrations
required by Section 6.11 of the Credit Agreement and the Collateral and
Guarantee Requirement), are all the filings, recordings and registrations (other
than any filings required to be made in the United States Patent and Trademark
Office or the United States Copyright Office in order to perfect the Security
Interest in Article 9 Collateral consisting of Intellectual Property) necessary
to establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the benefit of the Secured Parties) in respect of all
Article 9 Collateral in which the Security Interest may be perfected by filing,
recording or registration in the United States (or any political subdivision
thereof) and its territories and possessions, and no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration with
respect to such Article 9 Collateral is necessary in any such jurisdiction,
except as provided under applicable Law with respect to the filing of
continuation statements. Each Grantor represents and warrants that, as of the
Closing Date, fully executed Grants of Security Interest in the form attached as
Exhibit III, IV or V, as applicable, containing a description of all IP
Collateral consisting of Patents (and Patents for which applications are
pending), registered Trademarks (and Trademarks for which registration
applications are pending) or registered Copyrights (and Copyrights for which
registration applications are pending), as applicable, have been delivered to
the Collateral Agent for recording by the United States Patent and Trademark
Office or the United States Copyright Office, as applicable, pursuant to
35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations
thereunder.

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in Section 3.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement in the United States (or any political subdivision thereof) and its
territories and possessions pursuant to the UCC and (iii) a security interest
that shall be perfected in all Article 9 Collateral (other than with respect to
any Copyright that is not material to the business of the Grantors, taken as a
whole) in which a security interest may be perfected upon the receipt and
recording of the relevant Grants of Security Interest with the United States
Patent and Trademark Office and the United States Copyright Office, as
applicable, within the three month period (commencing as of the date hereof)
pursuant to 35 U.S.C. § 261 or 15 U.S.C. § 1060 or the one month period
(commencing as of the date hereof) pursuant to 17 U.S.C. § 205. The Security
Interest is and shall be prior to any other Lien on any of the Article 9
Collateral, other than (i) any nonconsensual Lien that is expressly permitted
pursuant to Section 7.01 of the Credit Agreement and has priority as a matter of
law and (ii) any other Lien that is expressly permitted pursuant to Section 7.01
of the Credit Agreement and which, in the case of Liens permitted pursuant to
Section 7.01(r) of the Credit Agreement, are subject at all times to the ABL
Intercreditor Agreement.

(d) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 7.01 of the
Credit Agreement. None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the UCC or any other
applicable Laws covering any Article 9 Collateral, (ii) any assignment in which
any Grantor assigns any Article 9 Collateral or any

 

  - 17 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

security agreement or similar instrument covering any Article 9 Collateral with
the United States Patent and Trademark Office or the United States Copyright
Office, or (iii) any assignment in which any Grantor assigns any Article 9
Collateral or any security agreement or similar instrument covering any
Article 9 Collateral with any foreign governmental, municipal or other office,
which financing statement or analogous document, assignment, security agreement
or similar instrument is still in effect, except, in each case, for Liens
expressly permitted pursuant to Section 7.01 of the Credit Agreement.

(e) All Commercial Tort Claims of each Grantor where the amount of the damages
claimed by such Grantor is in excess of $5,000,000 in existence on the date of
this Agreement (or on the date upon which such Grantor becomes a party to this
Agreement) are described on Schedule III hereto.

(f) C & W Outlet, Inc., a New York corporation (“C & W”) and ERL, Inc., a New
Jersey corporation (“ERL” and together with C & W, the “Inactive Subsidiaries”),
are inactive, hold no assets or liabilities, and will be dissolved as required
by Section 3.03(h). J. Crew Japan, Ltd. holds no assets or liabilities other
than the internet domain name jcrew.co.jp. and no more than $50,000 in cash.

(g) Except as could not reasonably be expected to have a Material Adverse
Effect, with respect to the IP Collateral:

(i) such Grantor is the exclusive owner of all right, title and interest in and
to the IP Collateral or has the right or license to use the IP Collateral
subject only to the terms of the Licenses;

(ii) the operation of such Grantor’s business as currently conducted and the use
of the IP Collateral in connection therewith do not conflict with, infringe,
misappropriate, dilute, misuse or otherwise violate the intellectual property
rights of any third party;

(iii) the IP Collateral set forth on the Perfection Certificate includes all of
the patents, patent applications, domain names, trademark registrations and
applications, copyright registrations and applications owned by such Grantor as
of the date hereof;

(iv) the IP Collateral is subsisting and has not been adjudged invalid or
unenforceable in whole or in part, and to such Grantor’s knowledge, is valid and
enforceable. Such Grantor is not aware of any uses of any material item of IP
Collateral that could be expected to lead to such item becoming invalid or
unenforceable;

(v) such Grantor has made or performed all filings, recordings and other acts
and has paid all required fees and taxes to maintain and protect its interest in
each and every item of IP Collateral in full force and effect, and to protect
and maintain its interest therein;

(vi) no claim, action, suit, investigation, litigation or proceeding has been
asserted or is pending or threatened against such Grantor (A) based upon or
challenging or seeking to deny or restrict the Grantor’s rights in or use of any
of the IP Collateral, (B) alleging that the Grantor’s rights in or use of the IP
Collateral or that any services provided by, processes used by, or products
manufactured or sold by, such Grantor infringe, misappropriate, dilute,

 

  - 18 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

misuse or otherwise violate any patent, trademark, copyright or any other
proprietary right of any third party, or (C) alleging that the IP Collateral is
being licensed or sublicensed in violation or contravention of the terms of any
license or other agreement. To such Grantor’s knowledge, no Person is engaging
in any activity that infringes, misappropriates, dilutes, misuses or otherwise
violates the material IP Collateral or the Grantor’s rights in or use thereof.
The consummation of the transactions contemplated by the Loan Documents will not
result in the termination or impairment of any of the IP Collateral;

(vii) with respect to each License: (A) such License is valid and binding and in
full force and effect; (B) such Grantor has not received any notice of
termination or cancellation under such License; (C) such Grantor has not
received any notice of a breach or default under such License; and (D) neither
such Grantor nor, to such Grantor’s knowledge, any other party to such License
is in breach or default thereof in any material respect, and no event has
occurred that, with notice or lapse of time or both, would constitute such a
breach or default or permit termination, modification or acceleration under such
License; and

(viii) to such Grantor’s knowledge, (A) none of the material trade secrets of
such Grantor has been used, divulged, disclosed or appropriated to the detriment
of such Grantor for the benefit of any other Person other than such Grantor;
(B) no employee, independent contractor or agent of such Grantor has
misappropriated any material trade secrets of any other Person in the course of
the performance of his or her duties as an employee, independent contractor or
agent of such Grantor; and (C) no employee, independent contractor or agent of
such Grantor is in default or breach of any material term of any employment
agreement, non-disclosure agreement, assignment of inventions agreement or
similar agreement or contract relating in any way to the protection, ownership,
development, use or transfer of such Grantor’s material IP Collateral.

Section 3.03. Covenants.

(a) The Borrower agrees to promptly (and in any event within thirty (30)
calendar days of such event, or such later date as the Collateral Agent may
agree in its reasonable discretion) notify the Collateral Agent of any change
(i) in the legal name of any Grantor, (ii) in the identity or type of
organization or corporate structure of any Grantor, (iii) in the jurisdiction of
organization of any Grantor, (iv) in the location of any Grantor under the UCC
or (v) in the organizational identification number of any Grantor. In addition,
if any Grantor does not have an organizational identification number on the
Closing Date (or the date such Grantor becomes a party to this Agreement) and
later obtains one, the Borrower shall promptly thereafter notify the Collateral
Agent of such organizational identification number and shall take all actions
reasonably satisfactory to the Collateral Agent to the extent necessary to
maintain the security interests (and the priority thereof) of the Collateral
Agent in the Collateral intended to be granted hereby fully perfected and in
full force and effect. The Loan Parties agree not to effect or permit any change
referred to in the preceding sentence unless all filings, publications and
registrations, have been made (or will be made in a timely fashion) under the
UCC or other applicable Law that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected first priority security interest to the extent required under the Loan
Documents (subject only to (i) any nonconsensual Lien that is expressly
permitted pursuant to Section 7.01 of the Credit Agreement and has priority as a
matter of law and (ii) Liens

 

  - 19 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

expressly permitted pursuant to Section 7.01 of the Credit Agreement) and which,
in the case of Liens permitted in respect of the ABL Facility pursuant to
Section 7.01 thereof, are subject to the ABL Intercreditor Agreement) in all the
Collateral for its own benefit and the benefit of the other Secured Parties.

(b) Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Article 9 Collateral against
all Persons, except with respect to Article 9 Collateral that such Grantor
determines in its reasonable business judgment is no longer necessary or
beneficial to the conduct of the business, and to defend the Security Interest
of the Collateral Agent in the Article 9 Collateral and the priority thereof
against any Lien not permitted pursuant to Section 9.1 of the Credit Agreement.

(c) At the time of delivery of a Compliance Certificate pursuant to
Section 6.02(a) of the Credit Agreement in connection with the delivery of
annual financial statements with respect to the preceding fiscal year pursuant
to Section 6.01(a) of the Credit Agreement, the Borrower shall deliver to the
Collateral Agent a certificate executed by a Responsible Officer of the Borrower
setting forth the information required pursuant to the Perfection Certificate
(other than Section 1(b) or Section 1(c)(ii) of the Perfection Certificate) or
confirming that there has been no change in such information since the date of
such certificate or the date of the most recent certificate delivered pursuant
to this Section 3.03(c).

(d) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and Taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing of any financing
statements (including fixture filings) or other documents in connection herewith
or therewith. If any amount payable under or in connection with any of the
Article 9 Collateral (other than by a Loan Party) that equals or exceeds
$5,000,000 (or, in the case of ABL Priority Collateral, $2,000,000) shall be or
become evidenced by any Promissory Note or Instrument, such Promissory Note or
Instrument shall be promptly pledged and, subject to the ABL Intercreditor
Agreement, delivered to the Collateral Agent, for the benefit of the Secured
Parties in a manner reasonably satisfactory to the Collateral Agent.

(e) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 7.01 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement, this Agreement or any other Loan
Document and within a reasonable period of time after the Collateral Agent has
requested that it do so, and each Grantor jointly and severally agrees to
reimburse the Collateral Agent within ten (10) days after demand for any payment
made or any reasonable out-of-pocket expense incurred by the Collateral Agent
pursuant to the foregoing authorization; provided that nothing in this paragraph
shall be interpreted as excusing any Grantor from the performance of, or
imposing any obligation on the Collateral Agent or any Secured Party to cure or
perform, any covenants or other promises of any Grantor with respect to taxes,
assessments, charges, fees, Liens, security interests or other encumbrances and
maintenance as set forth herein or in the other Loan Documents.

 

  - 20 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

(f) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person the value of which equals or exceeds
$2,000,000 to secure payment and performance of an Account or related contracts,
such Grantor shall promptly assign such security interest to the Collateral
Agent for the benefit of the applicable Secured Parties. Such assignment need
not be filed of public record unless necessary to continue the perfected status
of the security interest against creditors of and transferees from the Account
Debtor or other Person granting the security interest.

(g) Each Grantor (rather than the Collateral Agent or any Secured Party) shall
remain liable (as between itself and any relevant counterparty) to observe and
perform all the conditions and obligations to be observed and performed by it
under each contract, agreement or instrument relating to the Article 9
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the Secured Parties from and against any and all liability
for such performance.

(h) The Grantors agree to use commercially reasonable efforts to dissolve the
Inactive Subsidiaries as promptly as practical after the Closing Date.

(i) Notwithstanding anything in this Agreement to the contrary other than the
filing of a UCC financing statement, (i) no actions shall be required to perfect
the security interest granted hereunder in Letter-of-Credit Rights, (ii) no
actions shall be required to perfect the security interest granted hereunder in
motor vehicles and other assets subject to certificates of title and (iii) no
Grantor shall be required to complete any filings or other action with respect
to the perfection of the security interests created hereby in any jurisdiction
outside of the United States or any State thereof.

Section 3.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense and subject to the ABL Intercreditor Agreement, to take the following
actions with respect to the following Article 9 Collateral:

(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments constituting Collateral and evidencing an amount equal to or in
excess of $5,000,000 (or, in the case of ABL Priority Collateral, $2,000,000)
such Grantor shall promptly endorse, assign and deliver the same to the
Collateral Agent for the benefit of the applicable Secured Parties, accompanied
by such undated instruments of transfer or assignment duly executed in blank as
the Collateral Agent may from time to time reasonably request.

(b) Investment Property. Except to the extent otherwise provided in Article II,
if any Grantor shall at any time hold or acquire any Certificated Securities,
such Grantor shall promptly endorse, assign and deliver the same to the
Collateral Agent for the benefit of the applicable Secured Parties, accompanied
by such undated instruments of transfer or assignment duly executed in blank as
the Collateral Agent may from time to time reasonably

 

  - 21 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

request. If any Securities now or hereafter acquired by any Grantor are
uncertificated and are issued to such Grantor or its nominee directly by the
issuer thereof, upon the Collateral Agent’s request and following the occurrence
of an Event of Default such Grantor shall promptly notify the Collateral Agent
thereof and, at the Collateral Agent’s reasonable request, pursuant to an
agreement in form and substance reasonably satisfactory to the Collateral Agent,
either (but only to the extent such Securities and other Investment Property
constitute Collateral) (i) cause the issuer to agree to comply with instructions
from the Collateral Agent as to such Securities, without further consent of any
Grantor or such nominee, or (ii) arrange for the Collateral Agent to become the
registered owner of the Securities. If any Securities, whether certificated or
uncertificated, or other Investment Property are held by any Grantor or its
nominee through a Securities Intermediary, upon the Collateral Agent’s request
and following the occurrence of an Event of Default, such Grantor shall
immediately notify the Collateral Agent thereof and at the Collateral Agent’s
request and option, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent shall either (i) cause such Securities
Intermediary to agree to comply with Entitlement Orders or other instructions
from the Collateral Agent to such Securities Intermediary as to such Security
Entitlements without further consent of any Grantor or such nominee, or (ii) in
the case of Financial Assets or other Investment Property held through a
Securities Intermediary, arrange for the Collateral Agent to become the
Entitlement Holder with respect to such Investment Property, with the Grantor
being permitted, only with the consent of the Collateral Agent, to exercise
rights to withdraw or otherwise deal with such Investment Property.
Notwithstanding the foregoing, unless and until an Event of Default has occurred
and is continuing, the Collateral Agent agrees with each of the Grantors that
the Collateral Agent shall not give any such Entitlement Orders or instructions
or directions to any such issuer, or Securities Intermediary, and shall not
withhold its consent to the exercise of any withdrawal or dealing rights by any
Grantor.

(c) Commercial Tort Claims. If any Grantor shall at any time after the date of
this Agreement acquire a Commercial Tort Claim in an amount (taking the greater
of the aggregate claimed damages thereunder or the reasonably estimated value
thereof) of $5,000,000 or more, such Grantor shall promptly notify the
Collateral Agent thereof in a writing signed by such Grantor and provide
supplements to Schedule III describing the details thereof and shall grant to
the Collateral Agent a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement.

ARTICLE IV

Special Provisions Concerning IP Collateral

Section 4.01. Grant of License to Use Intellectual Property.

Without limiting the provisions of Section 3.01 hereof or any other rights of
the Collateral Agent as the holder of a Security Interest in any IP Collateral,
for the purpose of enabling the Collateral Agent to exercise rights and remedies
under this Agreement at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor hereby grants to the
Collateral Agent, for the benefit of the Secured Parties, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to the Grantors) to use, license or sublicense any of the IP
Collateral now owned or hereafter

 

  - 22 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

acquired by such Grantor, and wherever the same may be located (whether or not
any license agreement by and between any Grantor and any other Person relating
to the use of such IP Collateral may be terminated hereafter), and including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof, provided, however, that any such license
granted by the Collateral Agent to a third party shall include reasonable and
customary terms necessary to preserve the existence, validity and value of the
affected IP Collateral, including without limitation, provisions requiring the
continuing confidential handling of trade secrets, requiring the use of
appropriate notices and prohibiting the use of false notices, protecting and
maintaining the quality standards of the Trademarks in the manner set forth
below (it being understood and agreed that, without limiting any other rights
and remedies of the Collateral Agent under this Agreement, any other Loan
Document or applicable Law, nothing in the foregoing license grant shall be
construed as granting the Collateral Agent rights in and to such IP Collateral
above and beyond (x) the rights to such IP Collateral that each Grantor has
reserved for itself and (y) in the case of IP Collateral that is licensed to any
such Grantor by a third party, the extent to which such Grantor has the right to
grant a sublicense to such IP Collateral hereunder).

The use of such license by the Collateral Agent may only be exercised, at the
option of the Collateral Agent, during the continuation of an Event of Default;
provided that any license, sublicense or other transaction entered into by the
Collateral Agent in accordance herewith shall immediately terminate at such time
as the Collateral Agent is no longer lawfully entitled to exercise its rights
and remedies under this Agreement. Nothing in this Section 4.01 shall require a
Grantor to grant any license that is prohibited by any rule of law, statute or
regulation, or is prohibited by, or constitutes a breach or default under or
results in the termination of any contract, license, agreement, instrument or
other document evidencing, giving rise to or theretofore granted, with respect
to such property or otherwise unreasonably prejudices the value thereof to the
relevant Grantor. In the event the license set forth in this Section 4.01 is
exercised with regard to any Trademarks, then the following shall apply: (i) all
goodwill arising from any licensed or sublicensed use of any Trademark shall
inure to the benefit of the Grantor; (ii) the licensed or sublicensed Trademarks
shall only be used in association with goods or services of a quality and nature
consistent with the quality and reputation with which such Trademarks were
associated when used by Grantor prior to the exercise of the license rights set
forth herein; and (iii) at the Grantor’s request and expense, licensees and
sublicensees shall provide reasonable cooperation in any effort by the Grantor
to maintain the registration or otherwise secure the ongoing validity and
effectiveness of such licensed Trademarks, including, without limitation the
actions and conduct described in Section 4.02 below.

Section 4.02 Protection of Collateral Agent’s Security.

(a) Except to the extent permitted by subsection 4.02(h) below, or to the extent
that failure to act could not reasonably be expected to have a Material Adverse
Effect, with respect to registration or pending application of each item of its
IP Collateral for which such Grantor has standing to do so, each Grantor agrees
to take, at its expense, all reasonable steps, including, without limitation, in
the U.S. Patent and Trademark Office, the U.S. Copyright Office and any other
governmental authority located in the United States to (i) maintain the validity
and enforceability of any registered IP Collateral and maintain such IP
Collateral in full force and

 

  - 23 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

effect, and (ii) pursue the registration and maintenance of each Patent,
Trademark, or Copyright registration or application, now or hereafter included
in such IP Collateral of such Grantor, including, without limitation, the
payment of required fees and taxes, the filing of responses to office actions
issued by the U.S. Patent and Trademark Office, the U.S. Copyright Office or
other governmental authorities, the filing of applications for renewal or
extension, the filing of affidavits under Sections 8 and 15 of the U.S.
Trademark Act, the filing of divisional, continuation, continuation-in-part,
reissue and renewal applications or extensions, the payment of maintenance fees
and the participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings.

(b) Except to the extent permitted by subsection 4.02(h) below, or to the extent
that failure to act could not reasonably be expected to have a Material Adverse
Effect, no Grantor shall do or permit any act or knowingly omit to do any act
whereby any of its IP Collateral may lapse, be terminated, or become invalid or
unenforceable or placed in the public domain (or in case of a trade secret, lose
its competitive value).

(c) In the event that any Grantor becomes aware that any material item of the IP
Collateral is being infringed or misappropriated by a third party, such Grantor
shall promptly notify the Collateral Agent and shall take such actions, at its
expense, as such Grantor reasonably deems appropriate under the circumstances to
protect or enforce such IP Collateral, including, without limitation, suing for
infringement or misappropriation and for an injunction against such infringement
or misappropriation.

(d) Each Grantor shall use proper statutory notice as commercially practical in
connection with its use of each item of its IP Collateral. Except to the extent
permitted by subsection 4.02(h) below, or to the extent that failure to act
could not reasonably be expected to have a Material Adverse Effect, no Grantor
shall do or permit any act or knowingly omit to do any act whereby any of its IP
Collateral may lapse or become invalid or unenforceable or placed in the public
domain.

(e) Except to the extent permitted by subsection 4.02(h) below, or to the extent
that failure to act could not reasonably be expected to have a Material Adverse
Effect, each Grantor shall take all reasonable steps to preserve and protect
each item of its IP Collateral, including, without limitation, maintaining the
quality of any and all products or services used or provided in connection with
any of the Trademarks, consistent with the quality of the products and services
as of the date hereof, and taking all reasonable steps necessary to ensure that
all licensed users of any of the Trademarks abide by the applicable license’s
terms with respect to the standards of quality.

(f) Each Grantor agrees that, should it obtain an ownership or other interest in
any IP Collateral after the Closing Date (the “After-Acquired Intellectual
Property”) (i) the provisions of this Agreement shall automatically apply
thereto, and (ii) any such After-Acquired Intellectual Property and, in the case
of Trademarks, the goodwill symbolized thereby, shall automatically become part
of the IP Collateral subject to the terms and conditions of this Agreement with
respect thereto.

 

  - 24 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

(g) Once every fiscal quarter of the Borrower, each Grantor shall sign and
deliver to the Collateral Agent an appropriate Security Agreement Supplement and
related Grant of Security Interest with respect to applications for registration
or registrations of IP Collateral owned or exclusively licensed by it as of the
last day of such fiscal quarter, to the extent that such IP Collateral is not
covered by any previous Security Agreement Supplement (and Grant of Security
Interests) so signed and delivered by it. In each case, it will promptly
cooperate as reasonably necessary to enable the Collateral Agent to make any
necessary or reasonably desirable recordations with the U.S. Copyright Office or
the U.S. Patent and Trademark Office, as appropriate.

(h) Notwithstanding the foregoing provisions of this Section 4.02 or elsewhere
in this Agreement, nothing in this Agreement shall prevent any Grantor from
abandoning or discontinuing the use or maintenance of any or its IP Collateral,
or from failing to take action to enforce license agreements or pursue actions
against infringers, if such Grantor determines in its reasonable business
judgment that such abandonment, discontinuance, or failure to take action is
desirable in the conduct of its business.

ARTICLE V

Remedies

Section 5.01. Remedies Upon Default.

Upon the occurrence and during the continuance of an Event of Default, subject
to the ABL Intercreditor Agreement, it is agreed that the Collateral Agent shall
have the right to exercise any and all rights afforded to a secured party under
this Agreement, the UCC or other applicable Law, and, subject to the ABL
Intercreditor Agreement, also may (i) require each Grantor to, and each Grantor
agrees that it will at its expense and upon request of the Collateral Agent
forthwith, assemble all or part of the Collateral as directed by the Collateral
Agent and make it available to the Collateral Agent at a place and time to be
designated by the Collateral Agent that is reasonably convenient to both
parties; (ii) occupy any premises owned or, to the extent lawful and permitted,
leased by any of the Grantors where the Collateral or any part thereof is
assembled or located for a reasonable period in order to effectuate its rights
and remedies hereunder or under law, without obligation to such Grantor in
respect of such occupation; provided that the Collateral Agent shall provide the
applicable Grantor with notice thereof prior to or promptly after such
occupancy; (iii) exercise any and all rights and remedies of any of the Grantors
under or in connection with the Collateral, or otherwise in respect of the
Collateral; provided that the Collateral Agent shall provide the applicable
Grantor with notice thereof prior to or promptly after such exercise;
(iv) withdraw any and all cash or other Collateral from any Collateral Account
and apply such cash and other Collateral to the payment of any and all Secured
Obligations in the manner provided in Section 5.02 of this Agreement;
(v) subject to the mandatory requirements of applicable Law and the notice
requirements described below, sell or otherwise dispose of all or any part of
the Collateral securing the Secured Obligations at a public or private sale or
at any broker’s board or on any securities exchange, for cash, upon credit or
for future delivery as the Collateral Agent shall deem appropriate and (vi) with
respect to any IP Collateral, on demand, cause the Security Interest to become
an assignment, transfer

 

  - 25 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

and conveyance of any of or all such IP Collateral (provided that no such demand
may be made unless an Event of Default has occurred and has continued for thirty
(30) days) by the applicable Grantors to the Collateral Agent, or license or
sublicense, whether general, special or otherwise, and whether on an exclusive
or nonexclusive basis, any such IP Collateral throughout the world on such terms
and conditions and in such manner as the Collateral Agent shall determine,
provided, however, that such terms shall include all terms and restrictions that
customarily required to ensure the continuing validity and effectiveness of the
IP Collateral at issue, such as, without limitation, notice, quality control and
inurement provisions with regard to Trademarks, patent designation provisions
with regard to patents, and copyright notices and restrictions or decompilation
and reverse engineering of copyrighted software, and confidentiality protections
for trade secrets. Each Grantor acknowledges and recognizes that (a) the
Collateral Agent may be unable to effect a public sale of all or a part of the
Collateral consisting of securities by reason of certain prohibitions contained
in the Securities Act of 1933, 15 U.S.C. §77, (as amended and in effect, the
“Securities Act”) or the securities laws of various states (the “Blue Sky
Laws”), but may be compelled to resort to one or more private sales to a
restricted group of purchasers who will be obliged to agree, among other things,
to acquire such securities for their own account, for investment and not with a
view to the distribution or resale thereof, (b) private sales so made may be at
prices and upon other terms less favorable to the seller than if such securities
were sold at public sales, (c) neither the Collateral Agent nor any other
Secured Party has any obligation to delay sale of any of the Collateral for the
period of time necessary to permit such securities to be registered for public
sale under the Securities Act or the Blue Sky Laws, and (d) private sales made
under the foregoing circumstances shall be deemed to have been made in a
commercially reasonable manner. To the maximum extent permitted by Law, each
Grantor hereby waives any claim against any Secured Party arising because the
price at which any Collateral may have been sold at a private sale was less than
the price that might have been obtained at a public sale, even if the Collateral
Agent accepts the first offer received and does not offer such Collateral to
more than one offeree. Upon consummation of any such sale the Collateral Agent
shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold. Each such purchaser at any sale of
Collateral shall hold the property sold absolutely, free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by applicable Law) all rights of redemption, stay and appraisal which
such Grantor now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted.

The Collateral Agent shall give the applicable Grantors ten (10) days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the UCC or its equivalent in other jurisdictions) of the
Collateral Agent’s intention to make any sale of Collateral. Such notice, in the
case of a public sale, shall state the time and place for such sale and, in the
case of a sale at a broker’s board or on a securities exchange, shall state the
board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. The Collateral Agent may
conduct one or more going out of business sales, in the Collateral Agent’s own
right or by one or more agents and contractors. Such sale(s) may be conducted
upon any premises owned, leased, or occupied by any Grantor. The Collateral
Agent and any such agent or contractor, in conjunction with any such sale, may
augment the Inventory with other goods (all of which other

 

  - 26 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

goods shall remain the sole property of the Collateral Agent or such agent or
contractor). Any amounts realized from the sale of such goods which constitute
augmentations to the Inventory (net of an allocable share of the costs and
expenses incurred in their disposition) shall be the sole property of the
Collateral Agent or such agent or contractor and neither any Grantor nor any
Person claiming under or in right of any Grantor shall have any interest
therein. At any such sale, the Collateral, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Collateral Agent
may (in its sole and absolute discretion) determine. The Collateral Agent shall
not be obligated to make any sale of any Collateral if it shall determine not to
do so, regardless of the fact that notice of sale of such Collateral shall have
been given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice. At any public (or, to the extent permitted by applicable Law, private)
sale made pursuant to this Agreement, any Secured Party may bid for or purchase,
free (to the extent permitted by applicable Law) from any right of redemption,
stay, valuation or appraisal on the part of any Grantor (all said rights being
also hereby waived and released to the extent permitted by applicable Law), the
Collateral or any part thereof offered for sale and may make payment on account
thereof by using any claim then due and payable to such Secured Party from any
Grantor as a credit against the purchase price, and such Secured Party may, upon
compliance with the terms of sale, hold, retain and dispose of such property
without further accountability to any Grantor therefor. For purposes of
determining the Grantors’ rights in the Collateral, a written agreement to
purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Collateral Agent shall be free to carry out such sale pursuant to
such agreement and no Grantor shall be entitled to the return of the Collateral
or any portion thereof subject thereto, notwithstanding the fact that after the
Collateral Agent shall have entered into such an agreement all Events of Default
shall have been remedied and the Secured Obligations paid in full, provided,
however, that such agreements shall include all terms and restrictions that are
customarily required to ensure the continuing validity and effectiveness of the
IP Collateral at issue, such as, without limitation, quality control and
inurement provisions with regard to Trademarks, patent designation provisions
with regard to patents, and copyright notices and restrictions or decompilation
and reverse engineering of copyrighted software, and protecting the
confidentiality of trade secrets. As an alternative to exercising the power of
sale herein conferred upon it, the Collateral Agent may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court appointed
receiver. Any sale pursuant to the provisions of this Section 5.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the UCC or its equivalent in other jurisdictions.

Each Grantor irrevocably makes, constitutes and appoints the Collateral Agent
(and all officers, employees or agents designated by the Collateral Agent) as
such Grantor’s true and lawful agent (and attorney-in-fact) during the
continuance of an Event of Default and after notice to the Borrower of its
intent to exercise such rights (except in the case of a Bankruptcy Event of

 

  - 27 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

Default, in which case no such notice shall be required), for the purpose of,
subject to the ABL Intercreditor Agreement, (i) making, settling and adjusting
claims in respect of Article 9 Collateral under policies of insurance, endorsing
the name of such Grantor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance, (ii) making all
determinations and decisions with respect thereto and (iii) obtaining or
maintaining the policies of insurance required by Section 6.07 of the Credit
Agreement or to pay any premium in whole or in part relating thereto. All sums
disbursed by the Collateral Agent in connection with this paragraph, including
reasonable out-of-pocket attorneys’ fees, court costs, expenses and other
charges relating thereto, shall be payable, within ten (10) days of demand, by
the Grantors to the Collateral Agent and shall be additional Secured Obligations
secured hereby.

By accepting the benefits of this Agreement and each other Collateral Document,
the Secured Parties expressly acknowledge and agree that this Agreement and each
other Collateral Document may be enforced only by the action of the Collateral
Agent and that no other Secured Party shall have any right individually to seek
to enforce or to enforce this Agreement or to realize upon the security to be
granted hereby, it being understood and agreed that such rights and remedies may
be exercised by the Collateral Agent for the benefit of the Secured Parties upon
the terms of this Agreement and the other Collateral Documents.

Section 5.02. Application of Proceeds.

Subject to the ABL Intercreditor Agreement, the Collateral Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, in accordance with the provisions of Section 8.03 of the
Credit Agreement. The Collateral Agent shall have absolute discretion as to the
time of application of any such proceeds, moneys or balances in accordance with
this Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof. It
is understood and agreed that the Grantors shall remain jointly and severally
liable to the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the Secured Obligations.

ARTICLE VI

Indemnity, Subrogation and Subordination

Upon payment by any Grantor of any Secured Obligations, all rights of such
Grantor against the Borrower or any other Grantor arising as a result thereof by
way of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subordinate and junior in right of payment to the prior
payment in full in cash of all the Secured Obligations (other than
(i) contingent indemnity obligations for then unasserted claims;
(ii) obligations and liabilities under Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Hedge Bank shall have been made; or
(iii) Cash Management Obligations as to which arrangements satisfactory to the
applicable Cash Management Bank

 

  - 28 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

shall have been made) and the termination of all Commitments to any Loan Party
under any Loan Document. If any amount shall erroneously be paid to the Borrower
or any other Grantor on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of the
Borrower or any other Grantor, such amount shall be held in trust for the
benefit of the Secured Parties and shall forthwith be paid to the Collateral
Agent to be credited against the payment of the Secured Obligations, whether
matured or unmatured, in accordance with the terms of the Credit Agreement and
the other Loan Documents. Subject to the foregoing, to the extent that any
Grantor (other than the Borrower) shall, under this Agreement or the Credit
Agreement as a joint and several obligor, repay any of the Secured Obligations
(an “Accommodation Payment”), then the Grantor making such Accommodation Payment
shall be entitled to contribution and indemnification from, and be reimbursed
by, each of the other Grantors in an amount equal to a fraction of such
Accommodation Payment, the numerator of which fraction is such other Grantor’s
Allocable Amount and the denominator of which is the sum of the Allocable
Amounts of all of the Grantors. As of any date of determination, the “Allocable
Amount” of each Grantor shall be equal to the maximum amount of liability for
Accommodation Payments which could be asserted against such Grantor hereunder
and under the Credit Agreement without (a) rendering such Grantor “insolvent”
within the meaning of Section 101 (31) of the Bankruptcy Code, Section 2 of the
Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Grantor with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Grantor
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.

ARTICLE VII

Miscellaneous

Section 7.01. Notices.

All communications and notices hereunder shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 10.2 of the
Credit Agreement. All communications and notices hereunder to a Grantor other
than the Borrower shall be given in care of the Borrower.

Section 7.02. Waivers; Amendment.

(a) No failure or delay by the Collateral Agent in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Agent hereunder and
under the other Loan Documents are cumulative and are not exclusive of any other
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section 7.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without

 

  - 29 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

limiting the generality of the foregoing, the making of a Loan shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
the Collateral Agent or any other Secured Party may have had notice or knowledge
of such Default or Event of Default at the time.

(b) Subject to the ABL Intercreditor Agreement, neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Collateral Agent and the
Grantor or Grantors with respect to which such waiver, amendment or modification
is to apply, subject to any consent required in accordance with Section 10.01 of
the Credit Agreement.

Section 7.03. Collateral Agent’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.04 of
the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the Collateral
Agent and the other Indemnitees (as defined in Section 10.05 of the Credit
Agreement) against, and hold each Indemnitee harmless from, any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including, without
limitation, all Attorney Costs of Shearman & Sterling LLP and, if reasonably
necessary, one local counsel in each relevant jurisdiction material to the
interests of all Indemnitees taken as a whole), imposed on, incurred by or
asserted against any such Indemnitee arising out of, in connection with, (a) the
execution, delivery, enforcement, performance or administration of this
Agreement or any other agreement, letter or instrument delivered in connection
with the transactions contemplated hereby or the consummation of the
transactions contemplated hereby, (b) the ownership, delivery, lease,
possession, use, operation, condition, sale, return or other disposition of any
Collateral or (c) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether or not such investigation, litigation or proceeding is
brought by any Grantor, its directors, stockholders or creditors or an
Indemnitee or any other Person, whether or not any Indemnitee is otherwise a
party thereto and, in each case, whether or not caused by or arising, in whole
or in part, out of the negligence of the Indemnitee; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements (i) resulted from the gross
negligence, bad faith, or willful misconduct of such Indemnitee or of any
Affiliate or Related Indemnified Person of such Indemnitee, as determined by the
final non-appealable judgment of a court of competent jurisdiction, (ii) are
relating to disputes amongst Indemnitees other than (1) any claim against an
Indemnitee or its Related Parties in its capacity or in fulfilling its role as
Collateral Agent and (2) any claim arising out of any act or omission of the
Borrower or any of its Affiliates or (iii) subject to Section 3.01 of the Credit
Agreement, related to Taxes (other than Taxes relating to liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements indemnified under this Section 7.03(b)).
No Indemnitee nor any Grantor shall have any liability and each party hereby
waives, any claim against any other

 

  - 30 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

party to this Agreement or any Indemnitee, for any special, punitive, indirect
or consequential damages relating to this Agreement or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date) (other than, in the case of any Grantor, in respect of any such
damages incurred or paid by an Indemnitee to a third party).

(c) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 7.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
repayment of any of the Secured Obligations, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, any
resignation of the Administrative Agent, Collateral Agent, or any investigation
made by or on behalf of the Collateral Agent or any other Secured Party. All
amounts due under this Section 7.03 shall be payable within twenty (20) Business
Days after written demand therefor.

Section 7.04. Successors and Assigns.

Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of any
Grantor or the Collateral Agent that are contained in this Agreement shall bind
and inure to the benefit of their respective permitted successors and assigns.
Except as provided in Section 10.07 of the Credit Agreement, no Grantor may
assign any of its rights or obligations hereunder without the written consent of
the Collateral Agent.

Section 7.05. Survival of Agreement.

Without limitation of any provision of the Credit Agreement or Section 7.03
hereof, all covenants, agreements, indemnities, representations and warranties
made by the Grantors in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the Lenders
and shall survive the execution and delivery of the Loan Documents and the
making of any Loans, regardless of any investigation made by any such Lender or
on its behalf and notwithstanding that the Collateral Agent or any Lender may
have had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect until this Agreement is
terminated as provided in Section 7.12 hereof, or with respect to any individual
Grantor until such Grantor is otherwise released from its obligations under this
Agreement in accordance with the terms hereof.

Section 7.06. Counterparts; Effectiveness; Several Agreement.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which when taken together shall constitute one
and the same instrument. Delivery by telecopier or by electronic .pdf copy of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. This Agreement
shall become effective when it shall have been

 

  - 31 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

executed by each Closing Date Grantor (and, with respect to each Person that
becomes a Grantor hereunder following the Closing Date, on the date of delivery
of a Security Agreement Supplement by such Grantor) and the Collateral Agent and
thereafter shall be binding upon and inure to the benefit of each Grantor and
the Collateral Agent and the other Secured Parties and their respective
permitted successors and assigns, subject to Section 7.04 hereof. This Agreement
shall be construed as a separate agreement with respect to each Grantor and may
be amended, restated, modified, supplemented, waived or released with respect to
any Grantor without the approval of any other Grantor and without affecting the
obligations of any other Grantor hereunder.

Section 7.07. Severability.

If any provision of this Agreement is held to be invalid, illegal, or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 7.08. GOVERNING LAW, ETC.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b) THE GRANTORS AND THE COLLATERAL AGENT EACH IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. EACH PARTY HERETO AGREES THAT THE COLLATERAL AGENT RETAINS THE
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER THIS AGREEMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.

(c) THE GRANTORS AND THE COLLATERAL AGENT EACH IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR

 

  - 32 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

Section 7.09. WAIVER OF RIGHT TO TRIAL BY JURY.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 7.10. Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

Section 7.11. Security Interest Absolute.

All rights of the Collateral Agent hereunder, the Security Interest, the grant
of a security interest in the Pledged Collateral and all obligations of each
Grantor hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Credit Agreement, any other Loan
Document, the Secured Hedge Agreements, any Cash Management Services, any
agreement with respect to any of the Secured Obligations or any other agreement
or instrument relating to any of the foregoing, (b) any change in the time,
manner or place of payment of, or in any other term of, all or any of the
Secured Obligations, or any other amendment or waiver of or any consent to any
departure from the Credit Agreement, any other Loan Document, the Secured Hedge
Agreements, any Cash Management Services, or any other agreement or instrument,
(c) any exchange, release or non-perfection of any Lien on other collateral, or
any release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Secured Obligations or
(d) subject only to termination of a Grantor’s obligations hereunder in
accordance with the terms of Section 7.12, but without prejudice to
reinstatement rights under Section 2.04 of the Guaranty, any other circumstance
that might otherwise constitute a defense available to, or a discharge of, any
Grantor in respect of the Secured Obligations or this Agreement.

 

  - 33 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

Section 7.12. Termination or Release.

(a) This Agreement, the Security Interest and all other security interests
granted hereby shall terminate with respect to all Secured Obligations when all
the outstanding Secured Obligations (other than (A) contingent indemnification
obligations with respect to then unasserted claims and (B) Secured Obligations
in respect of obligations that may thereafter arise with respect to Obligations
in respect of Secured Hedge Agreements and Cash Management Obligations, in each
case, not yet due and payable; unless the Collateral Agent has received written
notice, at least two (2) Business Days prior to the proposed date of any such
release of the Security Interest, stating that arrangements reasonably
satisfactory to the applicable Cash Management Bank or Hedge Bank, as the case
may be, in respect thereof have not been made) shall have been paid in full in
cash, and the Lenders have no further commitment to lend under the Credit
Agreement, provided, however, that in connection with the termination of this
Agreement, the Administrative Agent or Collateral Agent may require such
indemnities as it shall reasonably deem necessary or appropriate to protect the
Secured Parties against (x) loss on account of credits previously applied to the
Secured Obligations that may subsequently be reversed or revoked, and (y) any
obligations that may thereafter arise with respect to the Obligations in respect
of Secured Hedge Agreements and Cash Management Obligations, in each case to the
extent not provided for thereunder.

(b) The Security Interest in any Collateral shall be automatically released in
the circumstances set forth in Section 9.11(a) of the Credit Agreement or upon
any release of the Lien on such Collateral in accordance with Sections 9.11(b)
or (d) of the Credit Agreement.

(c) In connection with any termination or release pursuant to paragraph (a) or
(b) above, the Collateral Agent shall promptly execute and deliver to any
Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 7.12 shall be without recourse to
or warranty by the Collateral Agent.

(d) At any time that the respective Grantor desires that the Collateral Agent
take any of the actions described in immediately preceding clause (c), it shall,
upon request of the Collateral Agent, deliver to the Collateral Agent an
officer’s certificate certifying that the release of the respective Collateral
is permitted pursuant to paragraph (a) or (b). The Collateral Agent shall have
no liability whatsoever to any Secured Party as the result of any release of
Collateral by it as permitted (or which the Collateral Agent in good faith
believes to be permitted) by this Section 7.12.

Section 7.13. Additional Restricted Subsidiaries.

Pursuant to Section 6.11 of the Credit Agreement, certain Restricted
Subsidiaries of the Loan Parties that were not in existence or not Restricted
Subsidiaries on the date of the Credit Agreement are required to enter in this
Agreement as Grantors upon becoming Restricted Subsidiaries. Upon execution and
delivery by the Collateral Agent and a Restricted Subsidiary of a Security
Agreement Supplement, such Restricted Subsidiary shall become a Grantor
hereunder with the same force and effect as if originally named as a Grantor
herein. The execution and delivery of any such instrument shall not require the
consent of any other Grantor hereunder. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement

 

  - 34 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

Section 7.14. Collateral Agent Appointed Attorney-in-Fact.

(a) Each Grantor hereby appoints the Collateral Agent the true and lawful
attorney-in-fact of such Grantor for the purpose of carrying out the provisions
of this Agreement and taking any action and executing any instrument that the
Collateral Agent may deem necessary or advisable to accomplish the purposes
hereof at any time after and during the continuance of an Event of Default,
which appointment is irrevocable and coupled with an interest. Without limiting
the generality of the foregoing, the Collateral Agent shall have the right,
subject to the ABL Intercreditor Agreement, upon the occurrence and during the
continuance of an Event of Default and (unless a Bankruptcy Event of Default has
occurred and is continuing, in which case no such notice shall be required) upon
and after delivery of notice by the Collateral Agent to the Borrower of its
intent to exercise such rights, with full power of substitution either in the
Collateral Agent’s name or in the name of such Grantor (i) to receive, endorse,
assign and/or deliver any and all notes, acceptances, checks, drafts, money
orders or other evidences of payment relating to the Collateral or any part
thereof; (ii) to demand, collect, receive payment of, give receipt for and give
discharges and releases of all or any of the Collateral; (iii) to sign the name
of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (iv) to send verifications of Accounts to any Account Debtor; (v) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (vi) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; (vii) to notify,
or to require any Grantor to notify, Account Debtors to make payment directly to
the Collateral Agent or to a Collateral Account and adjust, settle or compromise
the amount of payment of any Account or related contracts; (viii) to make,
settle and adjust claims in respect of Collateral under policies of insurance
and to endorse the name of such Grantor on any check, draft, instrument or any
other item of payment with respect to the proceeds of such policies of insurance
and for making all determinations and decisions with respect thereto; and
(ix) to use, sell, assign, transfer, pledge, make any agreement with respect to
or otherwise deal with all or any of the Collateral, and to do all other acts
and things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Collateral Agent were the absolute owner of the
Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Collateral Agent to make any commitment
or to make any inquiry as to the nature or sufficiency of any payment received
by the Collateral Agent, or to present or file any claim or notice, or to take
any action with respect to the Collateral or any part thereof or the moneys due
or to become due in respect thereof or any property covered thereby. The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct or that of any of
their Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact.

(b) All acts in accordance with the terms of this Section 7.14 of said attorney
or designee are hereby ratified and approved by the Grantors. The powers
conferred on the

 

  - 35 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

Collateral Agent, for the benefit of the Secured Parties, under this
Section 7.14 are solely to protect the Collateral Agent’s interests in the
Collateral and shall not impose any duty upon the Collateral Agent or any
Secured Party to exercise any such powers.

Section 7.15. General Authority of the Collateral Agent.

By acceptance of the benefits of this Agreement and any other Collateral
Documents, each Secured Party (whether or not a signatory hereto) shall be
deemed irrevocably (a) to consent to the appointment of the Collateral Agent as
its agent hereunder and under such other Collateral Documents, (b) to confirm
that the Collateral Agent shall have the authority to act as the exclusive agent
of such Secured Party for the enforcement of any provisions of this Agreement
and such other Collateral Documents against any Grantor, the exercise of
remedies hereunder or thereunder and the giving or withholding of any consent or
approval hereunder or thereunder relating to any Collateral or any Grantor’s
obligations with respect thereto, (c) to agree that it shall not take any action
to enforce any provisions of this Agreement or any other Collateral Document
against any Grantor, to exercise any remedy hereunder or thereunder or to give
any consents or approvals hereunder or thereunder except as expressly provided
in this Agreement or any other Collateral Document and (d) to agree to be bound
by the terms of this Agreement and any other Collateral Documents.

Section 7.16. Collateral Agent’s Duties.

Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Collateral Agent
shall have no duty as to any Collateral, as to ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any Collateral, whether or not any Secured Party has or is
deemed to have knowledge of such matters, or as to the taking of any necessary
steps to preserve rights against any parties or any other rights pertaining to
any Collateral. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which it accords its own property.

Section 7.17. Recourse; Limited Obligations.

This Agreement is made with full recourse to each Grantor and pursuant to and
upon all the warranties, representations, covenants and agreements on the part
of such Grantor contained herein, in the Credit Agreement and the other Loan
Documents and otherwise in writing in connection herewith or therewith, with
respect to the Secured Obligations of each applicable Secured Party. It is the
desire and intent of each Grantor and each applicable Secured Party that this
Agreement shall be enforced against each Grantor to the fullest extent
permissible under applicable Law applied in each jurisdiction in which
enforcement is sought.

Section 7.18. Mortgages.

In the event that any of the Collateral hereunder is also subject to a valid and
enforceable Lien under the terms of a Mortgage and the terms thereof are
inconsistent with the terms of this Agreement, then with respect to such
Collateral, the terms of such Mortgage shall control in the case of fixtures and
real property leases, letting and licenses of, and contracts, and agreements
relating to the lease of, real property, and the terms of this Agreement shall
control in the case of all other Collateral.

 

  - 36 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

Section 7.19. ABL Intercreditor Agreement.

(a) Notwithstanding anything herein to the contrary, the Liens granted to the
Collateral Agent under this Agreement and the exercise of the rights and
remedies of the Collateral Agent hereunder and under any other Collateral
Document are subject to the provisions of the ABL Intercreditor Agreement. In
the event of any conflict between the terms of the ABL Intercreditor Agreement
and this Agreement or any other Collateral Document, the terms of the ABL
Intercreditor Agreement shall govern and control. Notwithstanding anything to
the contrary herein, the Collateral Agent acknowledges and agrees that no
Grantor shall be required to take or refrain from taking any action at the
request of the Collateral Agent with respect to the Collateral if such action or
inaction would be inconsistent with the terms of the ABL Intercreditor
Agreement.

(b) Subject to the foregoing, (i) to the extent the provisions of this Agreement
(or any other Collateral Documents) require the delivery of, or control over,
ABL Priority Collateral to be granted to the Collateral Agent at any time prior
to the Discharge of ABL Obligations, then delivery of such ABL Priority
Collateral (or control with respect thereto, (and any related approval or
consent rights)) shall instead be granted to the ABL Agent, to be held in
accordance with the ABL Documents and subject to the ABL Intercreditor Agreement
and (ii) any provision of this Agreement (or any other Collateral Documents)
requiring Grantors to name the Collateral Agent as an additional insured or a
loss payee under any insurance policy or a beneficiary of any letter of credit,
such requirement shall have been complied with if any such insurance policy or
letter of credit also names the ABL Agent as an additional insured, loss payee
or beneficiary, as the case may be, in each case pursuant and subject to the
terms of the ABL Intercreditor Agreement.

(c) Furthermore, at all times prior to the Discharge of ABL Obligations, the
Collateral Agent is authorized by the parties hereto to effect transfers of ABL
Priority Collateral at any time in its possession (and any “control” or similar
agreements with respect to ABL Priority Collateral) to the ABL Agent.

(d) Notwithstanding anything to the contrary herein but subject to the ABL
Intercreditor Agreement, in the event the ABL Documents provide for the grant of
a security interest or pledge over the assets of any Grantor and such assets do
not otherwise constitute Collateral under this Agreement or any other Loan
Document, such Grantor shall (i) promptly grant a security interest in or pledge
such assets to secure the Secured Obligations, (ii) promptly take any actions
necessary to perfect such security interest or pledge to the extent set forth in
the ABL Documents and (iii) take all other steps reasonably requested by the
Collateral Agent in connection with the foregoing.

(e) Nothing contained in the ABL Intercreditor Agreement shall be deemed to
modify any of the provisions of this Agreement, which, as among the Grantors and
the Collateral Agent shall remain in full force and effect in accordance with
its terms.

 

  - 37 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

[Signature Pages Follow]

 

  - 38 -   Term Loan Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

CHINOS ACQUISITION CORPORATION (which on the Closing Date shall be merged with
and into J. Crew Group, Inc., with J. Crew Group, Inc. surviving such merger as
the Borrower), By:  

/s/ Ronald Cami

  Name:   Ronald Cami   Title:   Vice President and Secretary CHINOS
INTERMEDIATE HOLDINGS B, INC., as Holdings, By:  

/s/ James Scully

  Name:   James Scully  

Title:

  Chief Administrative Officer and Chief Financial Officer

 

    Term Loan Security Agreement



--------------------------------------------------------------------------------

The undersigned hereby confirms that, as a result of its merger with Chinos
Acquisition Corporation, it hereby assumes all of the rights and obligations of
Chinos Acquisition Corporation under this Agreement (in furtherance of, and not
in lieu of, any assumption or deemed assumption as a matter of law) and is
joined to this Agreement as the Borrower thereunder. J. CREW GROUP, INC. By:  

/s/ James Scully

  Name:   James Scully   Title:   Chief Administrative Officer and Chief
Financial Officer

 

   Term Loan Security Agreement J. Crew – Signature Page to ABL Security
Agreement   



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTOR: J. Crew Operating Corp. J. Crew Inc. J. Crew
International, Inc. Grace Holmes, Inc. H. F. D. No. 55, Inc. Madewell Inc. J.
Crew Virginia, Inc. Each of the above as a Subsidiary Guarantor By:  

/s/ James Scully

  Name:   James Scully  

Title:

  Chief Administrative Officer and Chief Financial Officer

 

   Term Loan Security Agreement J. Crew – Signature Page to ABL Security
Agreement   



--------------------------------------------------------------------------------

COLLATERAL AGENT: BANK OF AMERICA, N.A., as Collateral Agent By:  

/s/ Kevin L. Ahart

  Name:   Kevin L. Ahart   Title:   Vice President

 

   Term Loan Security Agreement J. Crew – Signature Page to ABL Security
Agreement   



--------------------------------------------------------------------------------

SCHEDULE I TO SECURITY AGREEMENT

SUBSIDIARY GUARANTORS

J. Crew Operating Corp.

J. Crew Inc.

J. Crew International, Inc.

Grace Holmes, Inc.

H. F. D. No. 55, Inc.

Madewell Inc.

J. Crew Virginia, Inc.

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

SCHEDULE II TO SECURITY AGREEMENT

EQUITY INTERESTS

 

Issuer

  

Registered

Owner/Grantor

   Percentage of
Equity Interests   Number of
Shares    Class of
Equity
Interest      Number of
Certificate

J. Crew Group, Inc.

   Chinos Intermediate Holdings B, Inc. (after giving effect to the Transaction)
   100%   1,000      Common Stock       1

J. Crew Operating Corp.

   J. Crew Group, Inc.    100%   100      Common Stock       C1

J. Crew Inc.

   J. Crew Operating Corp.    100%   100      Common Stock       2

Grace Holmes, Inc.

   J. Crew Operating Corp.    100%   10      Common Stock       3

H. F. D. No. 55, Inc.

   J. Crew Operating Corp.    100%   10      Common Stock       3

J. Crew Virginia, Inc.

   J. Crew Operating Corp.    100%   100      Common Stock       1

Madewell Inc.

   J. Crew Operating Corp.    100%   10      Common Stock       1

J. Crew International, Inc.

   J. Crew Inc.    100%   100      Common Stock       3

J. Crew Canada Inc.

   J. Crew Operating Corp.    65%   100      Common Stock       C-3

PLEDGED DEBT

 

1. Intercompany Notes:

Global Intercompany Note, dated as of the Effective Date, among the Borrower and
its Subsidiaries party thereto.

 

2. Promissory Notes or Other Pledged Debt:

None.



--------------------------------------------------------------------------------

SCHEDULE III TO SECURITY AGREEMENT

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

SCHEDULE IV TO SECURITY AGREEMENT

UCC FILINGS

 

Grantor

  

Jurisdiction

Chinos Intermediate Holdings B, Inc.    Delaware J. Crew Group, Inc.    Delaware
J. Crew Operating Corp.    Delaware J. Crew Inc.    Delaware J. Crew
International, Inc.    Delaware Grace Holmes, Inc.    Delaware H. F. D. No. 55,
Inc.    Delaware Madewell Inc.    Delaware J. Crew Virginia, Inc.    Virginia

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

EXHIBIT I TO SECURITY AGREEMENT

FORM OF SECURITY AGREEMENT SUPPLEMENT

SUPPLEMENT NO.      dated as of                  , 20     (this “Supplement”),
to the Security Agreement dated as of March 7, 2011 (the “Security Agreement”),
among CHINOS ACQUISITION CORPORATION, a Delaware corporation (which on the
Closing Date was merged with and into J. CREW GROUP, INC., a Delaware
corporation (the “Company”), with the Company surviving such merger as the
Borrower (the “Borrower”)), CHINOS INTERMEDIATE HOLDINGS B, INC., a Delaware
corporation (“Holdings”), the Subsidiary Guarantors thereto and BANK OF AMERICA,
N.A., as Collateral Agent for the Secured Parties.

A. Reference is made to the Credit Agreement, dated as of March 7, 2011 (as
amended, restated, supplemented and/or otherwise modified from time to time, the
“Credit Agreement”), by, among others, the Borrower, Holdings, the Lenders party
thereto, and Bank of America, N.A., as Administrative Agent for the Lenders and
Collateral Agent for the Secured Parties and (ii) the Guaranty (as defined in
the Credit Agreement).

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Security
Agreement, as applicable.

C. The Grantors have entered into the Security Agreement in order to induce the
Lenders to make Loans. Section 7.13 of the Security Agreement provides that
additional Restricted Subsidiaries of the Grantors may become Grantors under the
Security Agreement by execution and delivery of an instrument substantially in
the form of this Supplement. The undersigned Restricted Subsidiary (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Grantor under the Security Agreement in order
to induce the Lenders to make additional Loans and as consideration for Loans
previously made.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

Section 1. In accordance with Section 7.13 of the Security Agreement, the New
Subsidiary by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof; provided that, to
the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all respects as of such earlier
date. In furtherance of the foregoing, the New Subsidiary, as security for the
payment and performance in full of the Secured Obligations does hereby create
and grant to the Collateral Agent, its successors and assigns, for the benefit
of the Secured Parties, their successors and assigns, a security interest in and
lien on all of the New Subsidiary’s right, title and interest in and to the
Collateral (as defined in the Security Agreement) of the New Subsidiary. Each
reference to a “Grantor” in the Security Agreement shall be deemed to include
the New Subsidiary as if originally named therein as a Grantor. The Security
Agreement is hereby incorporated herein by reference.

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

Section 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.

Section 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Subsidiary and the Collateral Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile or
electronic (including .pdf file) transmission shall be as effective as delivery
of a manually signed counterpart of this Supplement.

Section 4. The New Subsidiary hereby represents and warrants that the Perfection
Certificate and updated schedules to the Security Agreement attached hereto as
Schedule I have been duly executed and delivered to the Collateral Agent and the
information set forth therein, including the exact legal name of the New
Subsidiary and its jurisdiction of organization, is correct and complete in all
material respects as of the date hereof.

Section 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

Section 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

Section 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

Section 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Security Agreement.

Section 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
all Attorney Costs of counsel for the Collateral Agent as provided in
Section 7.03(a) of the Security Agreement.

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

[NAME OF NEW SUBSIDIARY] By:  

 

Name:   Title:   Legal Name: Jurisdiction of Formation: Location of Chief
Executive Office: BANK OF AMERICA, N.A., as Collateral Agent By:  

 

Name:   Title:  

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

SCHEDULE I TO SECURITY AGREEMENT SUPPLEMENT

[ATTACH COMPLETED PERFECTION CERTIFICATE FOR NEW SUBSIDIARY AND

ALL SCHEDULES TO SECURITY AGREEMENT, UPDATED FOR NEW SUBSIDIARY]

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

EXHIBIT II TO SECURITY AGREEMENT

FORM OF PERFECTION CERTIFICATE

Reference is made to (i) the Credit Agreement dated as of March 7, 2011 (the
“Term Facility Credit Agreement”), among Chinos Acquisition Corporation, which
on the Closing Date shall be merged with and into J. Crew Group, Inc. (the
“Company”), with the Company surviving such merger as the Borrower (the
“Borrower”), Chinos Intermediate Holdings B, Inc. (“Holdings”), the lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent
and Collateral Agent and (ii) the Credit Agreement dated as of March 7, 2011
(the “ABL Credit Agreement” and, together with the Term Facility Credit
Agreement, the “Credit Agreements”), among Chinos Acquisition Corporation, which
on the Effective Date shall be merged with and into the Company, with the
Company surviving such merger as the Borrower, Holdings, the lenders from time
to time party thereto, Bank of America, N.A., as Administrative Agent,
Collateral Agent and an Issuer and the other Issuers party thereto. Capitalized
terms used but not defined herein have the meanings assigned in the applicable
Credit Agreement or the Security Agreement referred to therein, as applicable.

The undersigned, a Responsible Officer of the Borrower, hereby certifies to the
Administrative Agent and each other Secured Party on behalf of the Loan Parties
as follows:

SECTION 1. Names. (a) Set forth on Schedule 1(a) is (i) the exact legal name of
each Loan Party, as such name appears in its certificate of organization or like
document and (ii) each other legal name such Loan Party has had in the past five
years, together with the date of the relevant name change and each other name
used by each Loan Party on any filings with the Internal Revenue Service at any
time in the past five years.

(b) Except as set forth on Schedule 1(b) and pursuant to the Transactions, no
Loan Party has changed its identity or corporate structure or entered into a
similar reorganization in any way within the past five years. Changes in
identity or corporate structure would include mergers, consolidations and
acquisitions of all or substantially all of the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of) a Person or other acquisitions of material assets
outside the ordinary course of business, as well as any change in the form,
nature or jurisdiction of organization. With respect to any such change that has
occurred within the past five years, Schedules 1(a), 1(b) and 2(a) set forth the
information required by Sections 1(a) and 2(a) of this Perfection Certificate as
to each acquiree or constituent party to such merger, consolidation or
acquisition.

(c) Set forth on Schedule 1(c) is (i) the exact legal name of each direct and
indirect Subsidiary of Holdings, as such name appears in its certificate of
organization or like document and (ii) each contractual agreement existing on
the date hereof that would restrict a Guarantee of the Obligations by any such
Subsidiary that would otherwise be required to become a Guarantor pursuant to
the Credit Agreements.



--------------------------------------------------------------------------------

SECTION 2. Jurisdictions and Locations.

(a) Set forth on Schedule 2(a) is (i) the jurisdiction of organization and the
form of organization of each Loan Party, (ii) the organizational identification
number, if any, assigned by such jurisdiction and (iii) the address (including
the county) of the chief executive office of such Loan Party.

(b) Set forth in Schedule 2(b) are all locations where each Loan Party maintains
any books or records relating to any Collateral.

(c) Set forth in Schedule 2(c) hereto are all other locations where each Loan
Party maintains any of the Collateral consisting of Inventory or equipment, not
identified above, with an aggregate value in excess of $2,000,000.

(d) Set forth in Schedule 2(d) hereto are the names, addresses and title in
regards to the Collateral of all persons or entities other than each Loan Party,
such as lessees, consignees, warehousemen or purchasers of chattel paper, which
have possession or are intended to have possession of any of the Collateral
consisting of instruments, chattel paper, Inventory or equipment.

SECTION 3. Unusual Transactions. Except for Inventory or Accounts acquired
pursuant to any merger, consolidation or acquisition which is listed on Schedule
1(b) hereof, all Accounts have been originated by the Loan Parties and all
Inventory with an aggregate value in excess of $5,000,000 has been acquired by
the Loan Parties in the ordinary course of business.

SECTION 4. Stock Ownership and other Equity Interests. Set forth on Schedule 4
is a true and correct list, for each Loan Party, of all the issued and
outstanding Pledged Equity owned, beneficially or of record, by such Loan Party,
specifying the issuer and certificate number (if any) of, and the number and
percentage of ownership represented by, such Pledged Equity and setting forth
the percentage of such Pledged Equity pledged under the Security Agreements.

SECTION 5. Debt Instruments. Set forth on Schedule 5 is a true and correct list,
for each Loan Party, of all promissory notes and other evidence of indebtedness
(other than checks to be deposited in the ordinary course of business) owned by
such Loan Party that are required to be pledged under the Credit Agreements and
the Collateral Documents, and to the extent applicable, specifying the creditor
and debtor thereunder and the outstanding principal amount thereof.

SECTION 6. Real Property. Set forth on Schedule 6 is a true and correct list,
for each Loan Party, of all real property with a fair market value in excess of
$5,000,000 owned by such Loan Party that is required to be pledged under the
Credit Agreements and the Collateral Documents.

SECTION 7. Intellectual Property. (a) Set forth on Schedule 7(a) is a true and
correct list, with respect to each Loan Party, of all United States patents and
patent applications owned by such Loan Party (except, for the avoidance of
doubt, as otherwise indicated on Schedule 7(a)), including the name of the
owner, title, registration or application number of any registrations or
applications.



--------------------------------------------------------------------------------

(b) Set forth on Schedule 7(b) is a true and correct list, with respect to each
Loan Party, of all United States trademark registrations and applications owned
by such Loan Party (except, for the avoidance of doubt, as otherwise indicated
on Schedule 7(b)), including the name of the registered owner and the
registration or application number of any registrations and applications.

(c) Set forth on Schedule 7(c) is a true and correct list, with respect to each
Loan Party, of all United States copyright registrations and applications owned
by such Loan Party (except, for the avoidance of doubt, as otherwise indicated
on Schedule 7(c)), including the name of the registered owner, title and the
registration or serial number of any copyright registrations.

(d) Set forth on Schedule 7(d) is a true and correct list, with respect to each
Loan Party, of all exclusive Copyright Licenses under which such Loan Party is a
licensee, including the name and address of the licensor under such exclusive
Copyright License and the name of the registered owner, title and the
registration or serial number of any copyright registration to which such
exclusive Copyright License relates.

SECTION 8. Commercial Tort Claims. Set forth on Schedule 8 is a true and correct
list of commercial tort claims in excess of $5,000,000 held by any Loan Party,
including a brief description thereof.

SECTION 9. Deposit Accounts. Attached hereto as Schedule 9 is a true and correct
list of deposit accounts, brokerage accounts, commodity accounts or securities
investment accounts maintained by any Loan Party, including the name and address
of the applicable depositary or other institution, the name and type of account,
the name of the Loan Party that maintains each account and the account number.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Certificate on the
date above first written.

 

CHINOS ACQUISITION CORPORATION By:  

 

  Name:   Title: J. CREW GROUP, INC. By:  

 

  Name:   Title:

Signature Page to Perfection Certificate

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

Schedule 1(a)

Names

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

Schedule 1(b)

Unusual Transactions

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

Schedule 1(c)

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

Schedule 2(a)

Jurisdictions and Locations

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

Schedule 2(b)

Books and Records

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

Schedule 2(c)

Location of Collateral

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

Schedule 2(d)

Holders of Collateral

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

Schedule 4

Stock Ownership and Other Equity Interests

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

Schedule 5

Debt Instruments

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

Schedule 6

Real Property

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

Schedule 7(a)

Intellectual Property

U.S. Patent Registrations and Patent Applications

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

Schedule 7(b)

Intellectual Property

U.S. Trademark Registrations

U.S. Trademark Applications

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

Schedule 7(c)

Intellectual Property

U.S. Copyright Registrations and Copyright Applications

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

Schedule 7(d)

Intellectual Property

Exclusive Copyright Licenses under which a Loan Party is a Licensee

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

Schedule 8

Commercial Tort Claims

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

Schedule 9

Deposit Accounts

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

EXHIBIT III TO SECURITY AGREEMENT

[FORM OF] TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Trademark Security
Agreement”) dated                     , 20    , is made by the Persons listed on
the signature pages hereof (collectively, the “Grantors”) in favor of Bank of
America, N.A., as collateral agent (the “Collateral Agent”) for the Secured
Parties (as defined in the Credit Agreement referred to below).

Reference is made to (i) the Credit Agreement, dated as of March 7, 2011 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”), among Chinos Acquisition
Corporation, J. Crew Group, Inc., Chinos Intermediate Holdings B, Inc., the
Lenders party thereto from time to time and Bank of America, N.A., as
Administrative Agent and Collateral Agent, (ii) each Secured Hedge Agreement and
(iii) each agreement relating to Cash Management Services. The Lenders have
agreed to extend credit to the Borrower subject to the terms and conditions set
forth in the Credit Agreement, the Hedge Banks have agreed to enter into and/or
maintain one or more Secured Hedge Agreements and the Cash Management Banks have
agreed to enter into and/or maintain Cash Management Services, on the terms and
conditions set forth in the Credit Agreement, in such Secured Hedge Agreements
or agreements relating to Cash Management Services, as applicable.

Whereas, as a condition precedent to the Lenders extension of such credit, the
obligation of the Hedge Banks to enter into and/or maintain such Secured Hedge
Agreements and the obligation of the Cash Management Banks to enter into and/or
maintain such Cash Management Services, each Grantor has executed and delivered
that certain Security Agreement dated March 7, 2011, made by the Grantors to the
Collateral Agent (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”).

Whereas, under the terms of the Security Agreement, the Grantors have granted to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in, among other property, certain intellectual property of the
Grantors, and have agreed as a condition thereof to execute this Trademark
Security Agreement for recording with the U.S. Patent and Trademark Office and
other governmental authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

SECTION 1. Terms. Terms defined in the Credit Agreement and Security Agreement
and not otherwise defined herein are used herein as defined in the Credit
Agreement and Security Agreement.

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

SECTION 2. Grant of Security. Each Grantor hereby grants to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties a
continuing security interest in all of the Grantor’s right, title and interest
in, to and under the Trademarks, including the Trademarks set forth on
Schedule A attached hereto.

SECTION 3. Security for Obligations. The grant of a security interest in the
Trademarks by each Grantor under this Trademark Security Agreement is made to
secure the payment or performance, as the case may be, in full of the Secured
Obligations.

SECTION 4. Recordation. Each Grantor authorizes and requests that the
Commissioner for Trademarks and any other applicable government officer record
this Trademark Security Agreement.

SECTION 5. Execution in Counterparts. This Trademark Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

SECTION 6. Security Agreement. This Trademark Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement. Each
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Collateral Agent with
respect to the Collateral are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated herein by reference as if
fully set forth herein.

[Remainder of this page intentionally left blank]

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Trademark Security
Agreement as of the date first above written.

 

[NAME OF GRANTOR], Grantor By:  

 

  Name:   Title: BANK OF AMERICA, N.A. as Collateral Agent and Grantee By:  

 

  Name:   Title:

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

SCHEDULE A

 

MARK

 

SERIAL/REG. NO.

 

APP./REG. DATE

                                   

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

EXHIBIT IV TO SECURITY AGREEMENT

[FORM OF] PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT (as amended, amended and restated, supplemented
or otherwise modified from time to time, the “Patent Security Agreement”) dated
                    , 20    , is made by the Persons listed on the signature
pages hereof (collectively, the “Grantors”) in favor of Bank of America, N.A.,
as collateral agent (the “Collateral Agent”) for the Secured Parties (as defined
in the Credit Agreement referred to below).

Reference is made to (i) the Credit Agreement, dated as of March 7, 2011 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”), among Chinos Acquisition
Corporation, J. Crew Group, Inc., Chinos Intermediate Holdings B, Inc., the
Lenders party thereto from time to time and Bank of America, N.A., as
Administrative Agent and Collateral Agent, (ii) each Secured Hedge Agreement and
(iii) each agreement relating to Cash Management Services. The Lenders have
agreed to extend credit to the Borrower subject to the terms and conditions set
forth in the Credit Agreement, the Hedge Banks have agreed to enter into and/or
maintain one or more Secured Hedge Agreements and the Cash Management Banks have
agreed to enter into and/or maintain Cash Management Services, on the terms and
conditions set forth in the Credit Agreement, in such Secured Hedge Agreements
or agreements relating to Cash Management Services, as applicable.

Whereas, as a condition precedent to the Lenders extension of such credit, the
obligation of the Hedge Banks to enter into and/or maintain such Secured Hedge
Agreements and the obligation of the Cash Management Banks to enter into and/or
maintain such Cash Management Services, each Grantor has executed and delivered
that certain Security Agreement dated March 7, 2011, made by the Grantors to the
Collateral Agent (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”).

Whereas, under the terms of the Security Agreement, the Grantors have granted to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in, among other property, certain intellectual property of the
Grantors, and have agreed as a condition thereof to execute this Patent Security
Agreement for recording with the U.S. Patent and Trademark Office and other
governmental authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

SECTION 1. Terms. Terms defined in the Credit Agreement and Security Agreement
and not otherwise defined herein are used herein as defined in the Credit
Agreement and Security Agreement.

SECTION 2. Grant of Security. Each Grantor hereby grants to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties a
continuing security interest in all of the Grantor’s right, title and interest
in, to and under the Patents, including the Patents set forth on Schedule A
attached hereto.

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

SECTION 3. Security for Obligations. The grant of a security interest in the
Patent by each Grantor under this Patent Security Agreement is made to secure
the payment or performance, as the case may be, in full of the Secured
Obligations.

SECTION 4. Recordation. Each Grantor authorizes and requests that the
Commissioner for Patents and any other applicable government officer record this
Patent Security Agreement.

SECTION 5. Execution in Counterparts. This Patent Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

SECTION 6. Security Agreement. This Patent Security Agreement has been entered
into in conjunction with the provisions of the Security Agreement. Each Grantor
does hereby acknowledge and confirm that the grant of the security interest
hereunder to, and the rights and remedies of, the Collateral Agent with respect
to the Collateral are more fully set forth in the Security Agreement, the terms
and provisions of which are incorporated herein by reference as if fully set
forth herein.

[Remainder of this page intentionally left blank]

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Patent Security Agreement
as of the date first above written.

 

[NAME OF GRANTOR], Grantor By:  

 

  Name:   Title: BANK OF AMERICA, N.A., as Collateral Agent and Grantee By:  

 

  Name:   Title:

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

SCHEDULE A

 

PATENT

 

PATENT NO.

 

FILING/ISSUE DATE

                                   

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

EXHIBIT V TO SECURITY AGREEMENT

[FORM OF] COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Copyright Security
Agreement”) dated                     , 20    , is made by the Persons listed on
the signature pages hereof (collectively, the “Grantors”) in favor of Bank of
America, N.A., as collateral agent (the “Collateral Agent”) for the Secured
Parties (as defined in the Credit Agreement referred to below).

Reference is made to (i) the Credit Agreement, dated as of March 7, 2011 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”), among Chinos Acquisition
Corporation, J. Crew Group, Inc., Chinos Intermediate Holdings B, Inc., the
Lenders party thereto from time to time and Bank of America, N.A., as
Administrative Agent and Collateral Agent, (ii) each Secured Hedge Agreement and
(iii) each agreement relating to Cash Management Services. The Lenders have
agreed to extend credit to the Borrower subject to the terms and conditions set
forth in the Credit Agreement, the Hedge Banks have agreed to enter into and/or
maintain one or more Secured Hedge Agreements and the Cash Management Banks have
agreed to enter into and/or maintain Cash Management Services, on the terms and
conditions set forth in the Credit Agreement, in such Secured Hedge Agreements
or agreements relating to Cash Management Services, as applicable.

Whereas, as a condition precedent to the Lenders extension of such credit, the
obligation of the Hedge Banks to enter into and/or maintain such Secured Hedge
Agreements and the obligation of the Cash Management Banks to enter into and/or
maintain such Cash Management Services, each Grantor has executed and delivered
that certain Security Agreement dated March 7, 2011, made by the Grantors to the
Collateral Agent (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”).

Whereas, under the terms of the Security Agreement, the Grantors have granted to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in, among other property, certain intellectual property of the
Grantors, and have agreed as a condition thereof to execute this Copyright
Security Agreement for recording with the U.S. Copyright Office and other
governmental authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

SECTION 1. Terms. Terms defined in the Credit Agreement and Security Agreement
and not otherwise defined herein are used herein as defined in the Credit
Agreement and Security Agreement.

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

SECTION 2. Grant of Security. Each Grantor hereby grants to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties a
continuing security interest in all of the Grantor’s right, title and interest
in, to and under the Copyrights and exclusive Copyright Licenses, including the
Copyrights and exclusive Copyright Licenses set forth on Schedule A attached
hereto.

SECTION 3. Security for Obligations. The grant of a security interest in the
Copyrights and exclusive Copyright Licenses by each Grantor under this Copyright
Security Agreement is made to secure the payment or performance, as the case may
be, in full of the Secured Obligations.

SECTION 4. Recordation. Each Grantor authorizes and requests that the
Commissioner for Copyrights and any other applicable government officer record
this Copyright Security Agreement.

SECTION 5. Execution in Counterparts. This Copyright Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

SECTION 6. Security Agreement. This Copyright Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement. Each
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Collateral Agent with
respect to the Collateral are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated herein by reference as if
fully set forth herein.

[Remainder of this page intentionally left blank]

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Copyright Security
Agreement as of the date first above written.

 

[NAME OF GRANTOR], Grantor By:  

 

  Name:   Title: BANK OF AMERICA, N.A., as Collateral Agent and Grantee By:  

 

  Name:   Title:

 

Term Loan Security Agreement



--------------------------------------------------------------------------------

SCHEDULE A

COPYRIGHTS

 

COPYRIGHT

 

COPYRIGHT NO.

 

APP./REG. DATE

                                   

COPYRIGHT LICENSES

 

AGREEMENT

 

PARTIES

 

DATE

 

SUBJECT MATTER

                                                     

 

Term Loan Security Agreement